



EXHIBIT 10.1
THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF SILA REALTY OPERATING PARTNERSHIP, LP
THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF SILA REALTY
OPERATING PARTNERSHIP, LP F/K/A CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a
Delaware limited partnership (the “Partnership”), dated as of September 30, 2020
(the “Effective Date”), is entered into by and among Sila Realty Trust, Inc.
f/k/a Carter Validus Mission Critical REIT II, Inc., a Maryland corporation
holding both general partner and limited partner interests in the Partnership
(the “General Partner”), and Sila REIT, LLC f/k/a Carter Validus Mission
Critical REIT II, LLC (“Lightning”), a Maryland limited liability company
holding a limited partnership interest in the Partnership, together with any
other Persons who become Partners in the Partnership as provided herein.
WHEREAS, the Partnership was formed when a Certificate of Limited Partnership
was filed and accepted by the Secretary of State of the State of Delaware;
WHEREAS, the Second Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of October 4, 2020 (as amended, the “Second A&R LPA”), was
entered into by and among the General Partner, Lightning and Carter Validus
Advisors II, LLC, a Delaware limited liability company (the “Advisor”), holding
a limited partner interest (including special limited partnership interest) in
the Partnership (the “Advisor Limited Partner Interests”);
WHEREAS, the General Partner, the Partnership, the Advisor and certain other
affiliates of the Advisor entered into to that certain Membership Interest
Purchase Agreement, dated as of July 28, 2020, pursuant to which, among other
things, the General Partner internalized its external management functions,
including those provided by the Advisor and its affiliates (the “Internalization
Transaction”) and the parties agreed that the Advisor would tender for
redemption, and the Partnership would redeem, the Advisor Limited Partner
Interests;
WHEREAS, in accordance with the Purchase Agreement, the General Partner, the
Partnership and the Advisor entered into a certain Redemption of Limited Partner
Interest Agreement, dated as of September 30, 2020, pursuant to which the
Advisor tendered for redemption, and the Partnership redeemed, the Advisor
Limited Partner Interests; and
WHEREAS, the parties hereto desire to amend and restate the Second A&R LPA to
reflect, among other things, the redemption of the Advisor Limited Partner
Interests and the completion of the Internalization Transaction.
NOW, THEREFORE, BE IT RESOLVED, that for good and adequate consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1
DEFINED TERMS
Section 1.1    Definitions.
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C.
Section 17-101 et seq.), as it may be amended from time to time, and any
successor to such statute.
“Advisor” shall have the meaning set forth in the introduction.


1



--------------------------------------------------------------------------------




“Advisor Limited Partner Interests” shall have the meaning set forth in the
introduction.
“Additional Funds” shall have the meaning set forth in Section 4.4A.
“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 and who is shown as such on the books
and records of the Partnership.
“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:
(a)    such deficit shall be decreased by any amounts which such Partner is
obligated to restore pursuant to this Agreement or is deemed to be obligated to
restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate
sentence of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g)(1); and
(b)    such deficit shall be increased by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith. A positive balance in a Partner’s Capital
Account, after giving effect to the adjustments described above in
clauses (a) and (b), is referred to in this Agreement as an “Adjusted Capital
Account Balance.”
“Affected Gain” has the meaning set forth in subparagraph 4(b) of Exhibit B.
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. Control of
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
“Agreement” means this Third Amended and Restated Agreement of Limited
Partnership, as it may be amended, modified, supplemented or restated from time
to time.
“Assignee” means a Person to whom one or more OP Units have been transferred in
a manner permitted under this Agreement, but who has not become a Substituted
Limited Partner, and who has the rights set forth in Section 11.5.
“Available Cash” means, with respect to any period for which such calculation is
being made:
(a) all cash revenues and funds received by the Partnership from whatever source
(excluding the proceeds of any Capital Contribution, unless otherwise determined
by the General Partner in its sole and absolute discretion) plus the amount of
any reduction (including, without limitation, a reduction resulting because the
General Partner determines such amounts are no longer necessary) in reserves of
the Partnership, which reserves are referred to in clause (b)(iv) below;
(b) less the sum of the following (except to the extent made with the proceeds
of any Capital Contribution):
(i) all interest, principal and other debt-related payments made during such
period by the Partnership,
(ii) all cash expenditures (including capital expenditures) made by the
Partnership during such period,
(iii) investments in any entity (including Loans made thereto) to the extent
that such investments are permitted under this Agreement and are not otherwise
described in clauses (b)(i) or (ii), and
(iv) the amount of any increase in reserves established during such period which
the General Partner determines is necessary or appropriate in its sole and
absolute discretion (including any reserves that may be necessary or appropriate
to account for distributions required with respect to Partnership Interests
having a preference over other classes of Partnership Interests);


2



--------------------------------------------------------------------------------




(c) with any other adjustments as determined by the General Partner, in its sole
and absolute discretion.


“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to be
closed.
“Capital Account” means with respect to any Partner, the Capital Account
maintained for such Partner in accordance with the following provisions:
(a)    to each Partner’s Capital Account there shall be credited;
(i)    such Partner’s Capital Contributions;
(ii)    such Partner’s distributive share of Net Income and any items in the
nature of income or gain which are specially allocated to such Partner pursuant
to paragraphs 1 and 2 of Exhibit B; and
(iii)    the amount of any Partnership liabilities assumed by such Partner or
which are secured by any asset distributed to such Partner;
(b)    to each Partner’s Capital Account there shall be debited;
(i)    the amount of cash and the Gross Asset Value of any property distributed
to such Partner pursuant to any provision of this Agreement;
(ii)    such Partner’s distributive share of Net Losses and any items in the
nature of expenses or losses which are specially allocated to such Partner
pursuant to paragraphs 1 and 2 of Exhibit B; and
(iii)    the amount of any liabilities of such Partner assumed by the
Partnership or which are secured by any asset contributed by such Partner to the
Partnership; and
(c)    if all or a portion of a Partnership Interest is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Partnership Interest.
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Sections
1.704-1(b) and 1.704-2 of the Regulations, and shall be interpreted and applied
in a manner consistent with such Regulations. If the General Partner shall
reasonably determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including debits or credits
relating to liabilities which are secured by contributed or distributed assets
or which are assumed by the Partnership, the General Partner or any Limited
Partner) are computed in order to comply with such Regulations, the General
Partner may make such modification; provided, that, all allocations of
Partnership income, gain, loss and deduction continue to have “substantial
economic effect” within the meaning of Section 704(b) of the Code and that no
Limited Partner is materially adversely affected by any such modification.
“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Gross Asset Value of property (net of any liabilities secured
by contributed property that the Partnership is considered to assume or take
subject to under Section 752 of the Code) which such Partner contributes or is
deemed to contribute to the Partnership pursuant to Article 4 hereof.
“Capital Transaction” means any transaction outside the ordinary course of the
Partnership’s business involving the sale, exchange, other disposition, or
refinancing of any Partnership asset.
“Cash Amount” means, with respect to any OP Units subject to a Redemption, an
amount of cash equal to the Deemed Partnership Interest Value attributable to
such OP Units.


3



--------------------------------------------------------------------------------




“Certificate” means the Certificate of Limited Partnership relating to the
Partnership filed in the office of the Secretary of the State of the State of
Delaware, as amended from time to time in accordance with the terms hereof and
the Act.
“Change of Control” means any event (including, without limitation, issue,
transfer or other disposition of REIT Shares or equity interests in the
Partnership, merger, share exchange or consolidation) after which any “person”
(as that term is used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-j of the Exchange Act),
directly or indirectly, of securities of the Company or the Partnership
representing greater than 50% or more of the combined voting power of the
Company’s or the Partnership’s then outstanding securities, respectively;
provided, that, a Change of Control shall not be deemed to occur as a result of
any widely distributed public offering of the REIT Shares.
“Charter” means the Articles of Incorporation of the General Partner filed with
the State Department of Assessments and Taxation of Maryland on January 11,
2013, as amended or restated from time to time.
“Class” means a class of REIT Shares or OP Units, as the context may require.
“Class A REIT Shares” means the REIT Shares classified as “Class A Common Stock”
in the Charter.
“Class I REIT Shares” means the REIT Shares classified as “Class I Common Stock”
in the Charter.
“Class A OP Unit” means an OP Unit entitling the holder thereof to the rights of
a holder of a Class A OP Unit as provided in this Agreement.
“Class I OP Unit” means an OP Unit entitling the holder thereof to the rights of
a holder of a Class I OP Unit as provided in this Agreement.
“Class T OP Unit” means an OP Unit entitling the holder thereof to the rights of
a holder of a Class T OP Unit as provided in this Agreement.
“Class T REIT Shares” means the REIT Shares classified as “Class T Common Stock”
in the Charter.
“Class T2 OP Unit” means an OP Unit entitling the holder thereof to the rights
of a holder of a Class T2 OP Unit as provided in this Agreement.
“Class T2 REIT Shares” means the REIT Shares classified as “Class T2 Common
Stock” in the Charter.
“Code” means the Internal Revenue Code of 1986, as amended from time to time or
any successor statute thereto. Any reference herein to a specific section or
sections of the Code shall be deemed to include a reference to any corresponding
provision of future law.
“Common Stock” means the common stock of the General Partner, $.01 par value per
share. Common Stock may be issued in one or more classes or series in accordance
with the terms of the Charter. If, at any time, there is more than one class or
series of Common Stock, the term “Common Stock” shall, as the context requires,
be deemed to refer to the class or series of Common Stock that correspond to the
class or series of Partnership Interests for which the reference to Common Stock
is made.
“Consent” means the consent to, approval of, or vote on a proposed action by a
Partner given in accordance with Article 14.
“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and may be given or withheld
by a Majority in Interest of the Limited Partners, unless otherwise expressly
provided herein, in their sole and absolute discretion.


4



--------------------------------------------------------------------------------




“Consent of the Partners” means the Consent of Partners holding Percentage
Interests that in the aggregate are equal to or greater than fifty percent
(50%) of the aggregate Percentage Interests of all Partners, which Consent shall
be obtained prior to the taking of any action for which it is required by this
Agreement and may be given or withheld by such Partners, in their sole and
absolute discretion.
“Constructively Own” means ownership under the constructive ownership
rules described in the Charter.
“Contributed Property” means each property, partnership interest, contract right
or other asset, in such form as may be permitted by the Act, contributed or
deemed contributed to the Partnership by any Partner, including any interest in
any successor partnership occurring as a result of a termination of the
Partnership pursuant to Section 708 of Code.
“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds, guarantees and other similar instruments guaranteeing payment or
other performance of obligations by such Person; (iii) all indebtedness for
borrowed money or for the deferred purchase price of property or services
secured by any lien on any property owned by such Person, to the extent
attributable to such Person’s interest in such property, even though such Person
has not assumed or become liable for the payment thereof; and (iv) lease
obligations of such Person which, in accordance with generally accepted
accounting principles, should be capitalized.
“Deemed Partnership Interest Value” means, as of any date with respect to any
class of Partnership Interests, the Deemed Value of the Partnership Interests of
such class multiplied by the Partner’s relative Percentage Interest of such
class.
“Deemed Value of the Partnership Interests” means, as of any date with respect
to any class or series of Partnership Interests, (i) the total number of OP
Units of the General Partner issued and outstanding as of the close of business
on such date multiplied by the Fair Market Value determined as of such date of a
share of common stock of the General Partner which corresponds to such
Partnership Interest, as adjusted (x) pursuant to Section 7.5 (in the event the
General Partner acquires material assets, other than on behalf of the
Partnership) and (y) for stock dividends and distributions, stock splits and
subdivisions, reverse stock splits and combinations, distribution of warrants or
options and distributions of evidences of indebtedness or assets not received by
the General Partner pursuant to a pro rata distribution by the Partnership;
(ii) divided by the Percentage Interest of the General Partner on such date;
provided, that if no outstanding shares of capital stock of the General Partner
correspond to a class or series of Partnership Interests, the Deemed Value of
the Partnership Interests with respect to such class or series shall be equal to
an amount reasonably determined by the General Partner.
“Depreciation” means, with respect to any asset of the Partnership for any
fiscal year or other period, the depreciation, depletion, amortization or other
cost recovery deduction, as the case may be, allowed or allowable for federal
income tax purposes in respect of such asset for such fiscal year or other
period; provided, however, that except as otherwise provided in Section 1.704-2
of the Regulations, if there is a difference between the Gross Asset Value
(including the Gross Asset Value, as increased pursuant to paragraph (d) of the
definition of Gross Asset Value) and the adjusted tax basis of such asset at the
beginning of such fiscal year or other period, Depreciation for such asset shall
be an amount that bears the same ratio to the beginning Gross Asset Value of
such asset as the federal income tax depreciation, depletion, amortization or
other cost recovery deduction for such fiscal year or other period bears to the
beginning adjusted tax basis of such asset; provided further, however, that if
the federal income tax depreciation, depletion, amortization or other cost
recovery deduction for such asset for such fiscal year or other period is zero,
Depreciation of such asset shall be determined with reference to the beginning
Gross Asset Value of such asset using any reasonable method selected by the
General Partner.
“Distributions” means any dividends or other distributions of money or other
property paid by the General Partner to Stockholders, including distributions
that may constitute a return of capital for U.S. federal income tax purposes.


5



--------------------------------------------------------------------------------




“Distribution Date” has the meaning set forth in Section 5.1A.
“Economic Capital Account Balance” has the meaning set forth in subparagraph
1(c)(i) of Exhibit B.
“Effective Date” shall have the meaning set forth in the introduction.
“Entity” means any general partnership, limited partnership, corporation, joint
venture, trust, business trust, real estate investment trust, limited liability
company, limited liability partnership, cooperative or association.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder and any successor statute thereto.
“Fair Market Value” means, with respect to any share of capital stock of the
General Partner, (i) if such shares are listed or admitted to trading on any
securities exchange or automated quotation system, the average of the daily
market price for the ten (10) consecutive trading days immediately preceding the
date with respect to which “Fair Market Value” must be determined hereunder or,
if such date is not a Business Day, the immediately preceding Business Day,
using as the market price for each such trading day the closing price, regular
way, on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices on such day, or (ii) if such shares are not listed
or admitted to trading on any securities exchange or automated quotation system,
the price at which such shares are then being offered to the public pursuant to
any public offering of the General Partner minus the maximum selling commissions
and dealer manager fee allowed in the Offering or pursuant to its distribution
reinvestment plan (before giving effect to any discounts in effect and made
available to participants in such plan); provided that, if there is no ongoing
public offering or if the General Partner is not then offering its shares
pursuant to a distribution reinvestment plan, the Fair Market Value of such
shares shall be determined by the General Partner acting in good faith on the
basis of the most recent, publicly reported net asset value of the General
Partner and other information as it considers, in its reasonable judgment,
appropriate. In the event the REIT Shares Amount for such shares includes rights
that a holder of such shares would be entitled to receive, then the Fair Market
Value of such rights shall be determined by the General Partner acting in good
faith on the basis of such quotations and other information as it considers, in
its reasonable judgment, appropriate; and provided, further that, in connection
with determining the Deemed Value of the Partnership Interests for purposes of
determining the number of additional OP Units issuable upon a Capital
Contribution funded by an underwritten public offering of shares of capital
stock of the General Partner, the Fair Market Value of such shares shall be the
public offering price per share of such class of capital stock
sold. Notwithstanding the foregoing, the General Partner in its reasonable
discretion may use a different “Fair Market Value” for purposes of making the
determinations under subparagraph (b) of the definition of “Gross Asset Value”
and in connection with the contribution of Property or cash to the Partnership
by a third party, provided such value shall be based upon the value per REIT
Share (or per OP Unit) agreed upon by the General Partner and such third party
for purposes of such contribution.
“General Partner” shall have the meaning set forth in the introduction.
“General Partner Interest” means a Partnership Interest held by the General
Partner. A General Partner Interest may be expressed as a number of OP Units.
“General Partner’s Prospectus” means any prospectus, supplement, or other
communication satisfying the standards set forth in Section 10 of the Securities
Act, and contained in a currently effective registration statement filed by the
General Partner with, and declared effective by, the U.S. Securities and
Exchange Commission, or if no registration statement is currently effective,
then the prospectus (and any supplement or supplements thereto) contained in the
most recently effective registration statement.
“Gross Asset Value” means, with respect to any asset of the Partnership, such
asset’s adjusted basis for federal income tax purposes, except as follows:


6



--------------------------------------------------------------------------------




(a)    the initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset, without
reduction for liabilities, as determined by the contributing Partner and the
Partnership on the date of contribution thereof;
(b)    if the General Partner determines that an adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners, the
Gross Asset Values of all Partnership assets shall be adjusted in accordance
with Sections 1.704-1(b)(2)(iv)(f) and (g) of the Regulations to equal their
respective gross fair market values, without reduction for liabilities, as
reasonably determined by the General Partner, as of the following times:
(i)    a Capital Contribution (other than a de minimis Capital Contribution) to
the Partnership by a new or existing Partner as consideration for a Partnership
Interest;
(ii)    the distribution by the Partnership to a Partner of more than a de
minimis amount of Partnership assets as consideration for the repurchase or
redemption of a Partnership Interest;
(iii)    the liquidation of the Partnership within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations; and
(iv)    the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a partner capacity, or by a
new Partner acting in a partner capacity or in anticipation of becoming a
Partner;
(c)    the Gross Asset Values of Partnership assets distributed to any Partner
shall be the gross fair market values of such assets (taking Section 7701(g) of
the Code into account) without reduction for liabilities, as determined by the
General Partner as of the date of distribution; and
(d)    the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Regulations (as set forth in Exhibit B);
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this paragraph (d) to the extent that the General Partner determines that an
adjustment pursuant to paragraph (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph (d).
At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Net Income and Net Loss.
“Gross Proceeds” means the aggregate purchase price of all shares of Common
Stock sold for the account of the General Partner through an Offering, without
deduction for Organization and Offering Expenses. For the purpose of computing
Gross Proceeds, the purchase price of any share of Common Stock for which
selling commissions or dealer manager fees are reduced from the standard selling
commission and dealer manager fees, each as provided in the Registration
Statement, and are paid to (i) SC Distributors, LLC or any successor dealer
manager to the General Partner or (ii) a broker-dealer (where net proceeds to
the General Partner are not reduced (for example, as described in the
Registration Statement under “Plan of Distribution – Special Discounts” and
“Plan of Distribution – Volume Discounts”)), shall be deemed to be the full
amount of the offering price per share of Common Stock pursuant to the
Registration Statement for such Offering without reduction.
“Immediate Family Member” means, with respect to any natural Person, such
natural Person’s estate or heirs or current spouse or former spouse, parents,
parents-in-law, children (whether natural, adopted or by marriage), siblings and
grandchildren and any trust or estate, all of the beneficiaries of which consist
of such Person or such Person’s spouse or former spouse, parents,
parents-in-law, children, siblings or grandchildren.
“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating him or her incompetent to manage his or her Person or his or


7



--------------------------------------------------------------------------------




her estate; (ii) as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter; (iii) as to any partnership which is a Partner, the
dissolution and commencement of winding up of the partnership; (iv) as to any
estate which is a Partner, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust which is a
Partner, the termination of the trust (but not the substitution of a new
trustee); or (vi) as to any Partner, the bankruptcy of such Partner. For
purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect, (b) the Partner is adjudged as
bankrupt or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors, (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above, (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within 120 days after the commencement thereof, (g) the
appointment without the Partner’s consent or acquiescence of a trustee, receiver
or liquidator has not been vacated or stayed within 90 days of such appointment,
or (h) an appointment referred to in clause (g) is not vacated within 90 days
after the expiration of any such stay.
“Indemnitee” means (i) any Person subject to a claim or demand or made or
threatened to be made a party to, or involved or threatened to be involved in,
an action, suit or proceeding by reason of his or her status as (A) the General
Partner or (B) a director, officer or employee of the Partnership or the General
Partner, and (ii) such other Persons (including Affiliates of the General
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.
“Internalization Transaction” shall have the meaning set forth in the
introduction.
“Investments” means investments made by the Partnership, directly or indirectly,
in a Property, Loan or Other Permitted Investment Asset.
“IRS” means the United States Internal Revenue Service.
“Lightning” shall have the meaning set forth in the introduction.
“Limited Partner” means any Person named as a Limited Partner in Exhibit A
attached hereto, as such Exhibit may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.
“Limited Partner Interest” means a Partnership Interest of a Limited Partner
representing a fractional part of the Partnership Interests of all Limited
Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partner Interest may be expressed as a number of OP
Units.
“Liquidating Event” shall have the meaning set forth in Section 13.1.
“Liquidating Gain” means net capital gain realized in connection with an actual
or hypothetical Capital Transaction, including the amount of any adjustment of
the Gross Asset Value of any Real Estate Asset which requires that the Capital
Accounts of the Partners be adjusted pursuant to Sections 1.704-1(b)(2)(iv)(e),
(f) and (g) of the Regulations.
“Liquidator” shall have the meaning set forth in Section 13.2A.


8



--------------------------------------------------------------------------------




“Loans” means notes and other evidences of indebtedness or obligations acquired,
originated or entered into, directly or indirectly, by the Partnership as
lender, noteholder, participant, note purchaser or other capacity, including but
not limited to first or subordinate mortgage loans, construction loans,
development loans, loan participations, loans secured by capital stock or any
other assets or form of equity interest and any other type of loan or financial
arrangement, such as providing or arranging for letters of credit, providing
guarantees of obligations to third parties, or providing commitments for
loans. Loans shall not include leases which are not recognized as leases for
federal income tax reporting purposes.
“Majority in Interest of the Limited Partners” means Limited Partners holding in
the aggregate Percentage Interests that are greater than fifty percent (50%) of
the aggregate Percentage Interests of all Limited Partners.
“Mortgage” means, in connection with mortgage financing provided, invested in or
purchased by the General Partner, all of the notes, deeds of trust, security
interests or other evidences of indebtedness or obligations, which are secured
or collateralized by Real Property owned by the borrowers under such notes,
deeds of trust, security interests or other evidences of indebtedness or
obligations.
“Net Income” or “ Net Loss” means, for each fiscal year or other applicable
period, an amount equal to the Partnership’s taxable income or loss for such
year or period as determined for federal income tax purposes by the General
Partner, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a) of the Code shall be included in taxable
income or loss), adjusted as follows:
(a)    by including as an item of gross income any tax-exempt income received by
the Partnership and not otherwise taken into account in computing Net Income or
Net Loss;
(b)    by treating as a deductible expense any expenditure of the Partnership
described in Section 705(a)(2)(B) of the Code (or which is treated as a
Section 705(a)(2)(B) expenditure pursuant to Section 1.704-1(b)(2)(iv)(i) of the
Regulations) and not otherwise taken into account in computing Net Income or Net
Loss, including amounts paid or incurred to organize the Partnership (unless an
election is made pursuant to Section 709(b) of the Code) or to promote the sale
of interests in the Partnership and by treating deductions for any losses
incurred in connection with the sale or exchange of Partnership property
disallowed pursuant to Section 267(a)(1) or 707(b) of the Code as expenditures
described in Section 705(a)(2)(B) of the Code;
(c)    by taking into account Depreciation in lieu of depreciation, depletion,
amortization and other cost recovery deductions taken into account in computing
taxable income or loss;
(d)    by computing gain or loss resulting from any disposition of Partnership
property with respect to which gain or loss is recognized for federal income tax
purposes by reference to the Gross Asset Value of such property rather than its
adjusted tax basis;
(e)    if an adjustment of the Gross Asset Value of any Partnership asset which
requires that the Capital Accounts of the Partners be adjusted pursuant to
Sections 1.704-1(b)(2)(iv)(e), (f) and (g) of the Regulations, by taking into
account the amount of such adjustment as if such adjustment represented
additional Net Income or Net Loss pursuant to Exhibit B; and
(f)    by not taking into account in computing Net Income or Net Loss items
separately allocated to the Partners pursuant to paragraphs 2 and 3 of Exhibit
B.
“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or other shares of common stock of the General Partner, or (ii) any Debt
issued by the General Partner that provides any of the rights described in
clause (i).


9



--------------------------------------------------------------------------------




“Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).
“Nonrecourse Liability” shall have the meaning set forth in Regulations
Section 1.752-1(a)(2).
“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit C to this Agreement.
“Offering” means the public offering of shares of Common Stock pursuant to the
Registration Statement on Form S-11.
“OP Unit” means a Partnership Unit which is designated as an OP Unit of the
Partnership.
“OP Unit Economic Balance” has the meaning set forth in subparagraph 1(c)(i) of
Exhibit B.
“Other Permitted Investment Asset” means assets, other than cash, cash
equivalents, short term bonds, auction rate securities and similar short term
investments, acquired by the Partnership for investment purposes that is not a
Loan or a Property and is consistent with the investment objectives and policies
of the Partnership.
“Partner” means a General Partner or a Limited Partner, and “Partners” means the
General Partner and the Limited Partners.
“Partner Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
the Regulations.
“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Regulations.
“Partner Nonrecourse Deductions” has the meaning set forth in Sections
1.704-2(i)(1) and (2) of the Regulations, and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership taxable
year shall be determined in accordance with the rules of Section 1.704-2(i)(2)
of the Regulations.
“Partnership” shall have the meaning set forth in the introduction.
“Partnership Interest” means an ownership interest in the Partnership of a
Partner, or the General Partner and includes any and all benefits to which the
holder of such a Partnership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement.
“Partnership Minimum Gain” shall have the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1 which
record date shall be the same as the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution.
“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder. Partnership Units consist of OP
Units and any classes or series of Partnership Units established after the date
hereof. The number of Partnership Units outstanding and the Percentage Interests
in the Partnership represented by such Partnership Units are set forth in
Exhibit A, as such Exhibit may be amended from time to time.


10



--------------------------------------------------------------------------------




“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.
“Percentage Interest” means, as to a Partner, the fractional part of the
Partnership Interests owned by such Partner and expressed as a percentage as
specified in Exhibit A, as such Exhibit may be amended and adjusted from time to
time by the General Partner, or, if used in the context of a particular class or
series of Partnership Units, the fractional part of the Partnership Units owned
by such Partner expressed as a percentage.
“Person” means an individual, corporation, partnership, limited liability
company, trust, unincorporated organization, association or other entity.
“Plan Asset Regulation” means the regulations promulgated by the United States
Department of Labor in Title 29, Code of Federal Regulations, Part 2510,
Section 101.3, and any successor regulations thereto.
“Pledge” shall have the meaning set forth in Section 11.3A.
“Precontribution Gain” has the meaning set forth in subparagraph 4(c) of Exhibit
B.
“Property” or “Properties” means a partial or entire interest in real property
(including leasehold interests) and personal or mixed property connected
therewith. An Investment which obligates the Partnership to acquire a Property
will be treated as a Property for purposes of this Agreement.
“PTP Safe Harbor” has the meaning provided in Section 11.6F.
“Qualifying Party” means (a) an Additional Limited Partner; (b) an Immediate
Family Member, or a lending institution as the pledgee of a Pledge, who is the
transferee in a permitted transfer pursuant to Section 11.3; or (c) a
Substituted Limited Partner succeeding to all or part of the Limited Partner
Interest of (i) an Additional Limited Partner or (ii) an Immediate Family
Member, or a lending institution who is the pledgee of a Pledge, who is the
transferee in a permitted transfer pursuant to Section 11.3.
“Qualified REIT Subsidiary” means any Subsidiary of the General Partner that is
a “qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.
“Qualified Transferee” means an “Accredited Investor” as such term is defined in
Rule 501 promulgated under the Securities Act.
“Real Estate Assets” means any investment by the Partnership in unimproved and
improved Real Property (including fee or leasehold interests, options and
leases), directly, through one or more subsidiaries or through a joint venture.
“Real Property” means (i) land, (ii) rights in land (including leasehold
interests), and (iii) any buildings, structures, improvements, furnishings,
fixtures and equipment located on or used in connection with land and rights or
interests in land.
“Redemption” shall have the meaning set forth in Section 8.6A.
“Registration Statement” means the Registration Statement on Form S-11 filed by
the General Partner with the Securities and Exchange Commission, and any
amendments thereof at any time made, relating to the Common Stock.
“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
“Regulatory Allocations” means the allocations set forth in paragraph 2 of
Exhibit B


11



--------------------------------------------------------------------------------




“REIT” means a “real estate investment trust”, as defined under Sections 856
through 860 of the Code.
“REIT Requirements” shall have the meaning set forth in Section 5.2.
“REIT Share” means a share of Common Stock, par value $0.01 per share, of the
General Partner, including Class A REIT Shares, Class I REIT Shares, Class T
REIT Shares, and Class T2 REIT Shares.
“REIT Shares Amount” means, with respect to Tendered Units of a Class, as of any
date, an aggregate number of the corresponding Class of REIT Shares equal to the
number of Tendered Units of such Class, as adjusted (x) pursuant to Section 7.5
(in the event the General Partner acquires material assets, other than on behalf
of the Partnership) and (y) for stock dividends and distributions, stock splits
and subdivisions, reverse stock splits and combinations, distributions of
rights, warrants or options, and distributions of evidences of indebtedness or
assets relating to assets not received by the General Partner pursuant to a pro
rata distribution by the Partnership.
“Safe Harbor” has the meaning set forth in Section 10.2B.
“Safe Harbor Election” has the meaning set forth in Section 10.2B.
“Safe Harbor Interest” has the meaning set forth in Section 10.2B.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder and
any successor statute thereto.
“Second A&R LPA” shall have the meaning set forth in the introduction.
“Special Fees” means fees or expenses that are required or intended to be borne
entirely or disproportionately by one or more particular Classes of OP Units,
including but not limited to, selling commissions, dealer manager fees and
distribution and shareholder servicing fees.
“Specified Redemption Date” means the day of receipt by the General Partner of a
Notice of Redemption.
“Stockholder” means a holder of Common Stock.
“Stockholder Servicing Fee” means the distribution and servicing fee referred to
in the General Partner’s Prospectus.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other entity of which a majority of
(i) the voting power of the voting equity securities or (ii) the outstanding
equity interests is owned, directly or indirectly, by such Person.
“Subsidiary Partnership” means any partnership or limited liability company that
is a Subsidiary of the Partnership.
“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.
“Tax Allocations” means the allocations set forth in paragraph 4 of Exhibit B.
“Tax Items” has the meaning set forth in subparagraph 4(a) of Exhibit B.
“Tenant” means any tenant from which the General Partner derives rent either
directly or indirectly through partnerships, including the Partnership, or
Qualified REIT Subsidiaries.
“Tendered Units” shall have the meaning set forth in Section 8.6A.


12



--------------------------------------------------------------------------------




“Tendering Partner” shall have the meaning set forth in Section 8.6A.
“Transaction” shall have the meaning set forth in Section 11.2C.
Certain additional terms and phrases have the meanings set forth in Exhibit B.
ARTICLE 2    
ORGANIZATIONAL MATTERS
Section 2.1    Organization.
The Partnership is a limited partnership formed pursuant to the provisions of
the Act and upon the terms and conditions set forth in this Agreement. Except as
expressly provided herein, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the
Act. The Partnership Interest of each Partner shall be personal property for all
purposes.
Section 2.2    Name.
The name of the Partnership is Sila Realty Operating Partnership, LP. The
Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or
similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Limited Partners of such change in the next regular communication to the
Limited Partners.
Section 2.3    Registered Office and Agent; Principal Office.
The name and address of the registered office and registered agent of the
Partnership is CSC – Lawyers Incorporating Service Company, 7 Saint Paul Street,
Suite 1660, Baltimore, Maryland 21202. The principal office of the Partnership
is located at 4890 West Kennedy Blvd., Suite 650, Tampa, Florida 33609, or such
other place as the General Partner may from time to time designate by notice to
the other Partners. The Partnership may maintain offices at such other place or
places within or outside the State of Delaware as the General Partner deems
advisable.
Section 2.4    Power of Attorney.
A.    Each Limited Partner and each Assignee constitutes and appoints the
General Partner, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to:
(1)    execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments or restatements thereof) that the General Partner or the Liquidator
deems appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the Limited Partners have limited liability) in the State of Delaware and
in all other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or any Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Articles 11, 12 or 13 or the Capital Contribution of
any Partner; and (e) all certificates,


13



--------------------------------------------------------------------------------




documents and other instruments relating to the determination of the rights,
preferences and privileges of Partnership Interests; and
(2)    execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action which is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole
discretion of the General Partner or any Liquidator, to effectuate the terms or
intent of this Agreement. Nothing contained herein shall be construed as
authorizing the General Partner or any Liquidator to amend this Agreement except
in accordance with Article 14 or as may be otherwise expressly provided for in
this Agreement.
B.    The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, in recognition of the fact that each of the
Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s OP Units
and shall extend to such Limited Partner’s or Assignee’s heirs, successors,
assigns and personal representatives. Each such Limited Partner or Assignee
hereby agrees to be bound by any representation made by the General Partner or
any Liquidator, acting in good faith pursuant to such power of attorney; and
each such Limited Partner or Assignee hereby waives any and all defenses which
may be available to contest, negate or disaffirm the action of the General
Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or any Liquidator, within 15 days after receipt of the General
Partner’s or Liquidator’s request therefor, such further designation, powers of
attorney and other instruments as the General Partner or the Liquidator, as the
case may be, deems necessary to effectuate this Agreement and the purposes of
the Partnership.
Section 2.5    Term.
The term of the Partnership commenced on the date of its formation and the
Partnership shall have a perpetual existence unless it is dissolved pursuant to
the provisions of Article 13 or as otherwise provided by law.
ARTICLE 3
PURPOSE
Section 3.1    Purpose and Business.
The purpose and nature of the business to be conducted by the Partnership is to
(i) conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act, (ii) enter into any partnership, joint venture or
other similar arrangement to engage in any business described in the foregoing
clause (i) or to own interests in any entity engaged, directly or indirectly, in
any such business and (iii) do anything necessary or incidental to the
foregoing, provided, however, that such business shall be limited to and
conducted in such a manner as to permit the General Partner at all times to be
classified as a REIT for U.S. federal income tax purposes unless the General
Partner, in its sole and absolute discretion, has chosen to cease to qualify as
a REIT or has chosen not to attempt to qualify as a REIT for any reason or
reasons whether or not related to the business conducted by the Partnership. In
connection with the foregoing, and without limiting the General Partner’s right
in its sole discretion to cease qualifying as a REIT, the Limited Partners
acknowledge that the General Partner’s current status as a REIT inures to the
benefit of all the Limited Partners and not solely the General Partner.
Section 3.2    Powers.
The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow


14



--------------------------------------------------------------------------------




money and issue evidences of indebtedness, whether or not secured by mortgage,
deed of trust, pledge or other lien, grant guarantees and/or indemnities,
acquire, own, manage, improve and develop real property, and lease, sell,
transfer and dispose of real property; provided, however, notwithstanding
anything to the contrary in this Agreement, the Partnership shall not take, or
refrain from taking, any action which, in the judgment of the General Partner,
in its sole and absolute discretion, (i) could adversely affect the ability of
the General Partner to continue to qualify as a REIT (unless the General Partner
has determined in its sole discretion not to continue to so qualify),
(ii) absent the consent of the General Partner, which may be given or withheld
in its sole and absolute discretion, could subject the General Partner to any
taxes under Section 857 or Section 4981 of the Code, or (iii) could violate any
law or regulation of any governmental body or agency having jurisdiction over
the General Partner or its securities, unless any such action (or inaction)
under the foregoing clauses (i), (ii) or (iii) shall have been specifically
consented to by the General Partner in writing.
Section 3.3    Partnership only for Purposes Specified.
The Partnership shall be a partnership only for the purposes specified in
Section 3.1, and this Agreement shall not be deemed to create a partnership
among the Partners with respect to any activities whatsoever other than the
activities within the purposes of the Partnership as specified in
Section 3.1. Except as otherwise provided in this Agreement, no Partner shall
have any authority to act for, bind, commit or assume any obligation or
responsibility on behalf of the Partnership, its properties or any other
Partner. No Partner, in its capacity as a Partner under this Agreement, shall be
responsible or liable for any indebtedness or obligation of another Partner, nor
shall the Partnership be responsible or liable for any indebtedness or
obligation of any Partner, incurred either before or after the execution and
delivery of this Agreement by such Partner, except as to those responsibilities,
liabilities, indebtedness or obligations incurred pursuant to and as limited by
the terms of this Agreement and the Act.
Section 3.4    Representations and Warranties by the Parties.
A.    Each Partner that is an individual represents and warrants to each other
Partner that (i) such Partner has the legal capacity to enter into this
Agreement and perform such Partner’s obligations hereunder, (ii) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any agreement by which such Partner or any of such Partner’s property is or are
bound, or any statute, regulation, order or other law to which such Partner is
subject, (iii) such Partner is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.
B.    Each Partner that is not an individual represents and warrants to each
other Partner that (i) its execution and delivery of this Agreement and all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including without limitation, that of its
general partner(s), committee(s), trustee(s), beneficiaries, directors and/or
stockholder(s), as the case may be, as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its certificate of limited partnership, partnership agreement, trust agreement,
limited liability company operating agreement, charter or bylaws, as the case
may be, any agreement by which such Partner or any of such Partner’s properties
or any of its partners, beneficiaries, trustees or stockholders, as the case may
be, is or are bound, or any statute, regulation, order or other law to which
such Partner or any of such Partner’s properties or any of its partners,
trustees, beneficiaries or stockholders, as the case may be, is or are subject,
(iii) such Partner is a “United States person” within the meaning of
Section 7701(a)(30) of the Code and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.
C.    Each Partner represents, warrants, and agrees that it has acquired and
continues to hold its interest in the Partnership for its own account for
investment only and not for the purpose of, or with a view toward, the resale or
distribution of all or any part thereof, nor with a view toward selling or
otherwise distributing such interest or any part thereof at any particular time
or under any predetermined circumstances. Each Partner further represents and
warrants that it is a sophisticated investor, able and accustomed to handling
sophisticated financial matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need for the funds it has invested in the Partnership in what it
understands to be a highly speculative and illiquid


15



--------------------------------------------------------------------------------




investment. Each Partner represents, warrants and agrees that such Partner is an
“accredited investor” (as such term is defined in Rule 501(a) of Regulation D
under the Securities Act).
D.    Each Partner acknowledges that (i) the OP Units (and any REIT Shares that
might be exchanged therefor) have not been registered under the Securities Act
and may not be transferred unless they are subsequently registered under the
Securities Act or an exemption from such registration is available (it being
understood that the Partnership has no intention of so registering the OP
Units), (ii) a restrictive legend in the form set forth in Exhibit D shall be
placed on the certificates representing the OP Units, and (iii) a notation shall
be made in the appropriate records of the Partnership indicating that the OP
Units are subject to restrictions on transfer.
E.    Each Limited Partner further represents, warrants, covenants and agrees as
follows:
(1)    at any time such Partner actually or Constructively Owns a 25% or greater
capital interest or profits interest in the Partnership, it does not and will
not, without the prior written consent of the General Partner, actually own or
Constructively Own (a) with respect to any Tenant that is a corporation, any
stock of such Tenant, and (b) with respect to any Tenant that is not a
corporation, any interests in either the assets or net profits of such Tenant.
(2)    at any time such Partner actually or Constructively Owns a 25% or greater
capital interest or profits interest in the Partnership, it does not, and agrees
that it will not without the prior written consent of the General Partner,
actually own or Constructively Own, any stock in the General Partner, other than
any REIT Shares or other shares of capital stock of the General Partner such
Partner may acquire as a result of an exchange of Tendered Units pursuant to
Section 8.6, subject to the ownership limitations set forth in the General
Partner’s Charter.
(3)    Upon request of the General Partner, it will disclose to the General
Partner the amount of REIT Shares or other shares of capital stock of the
General Partner that it actually owns or Constructively Owns.
(4)    It understands that if, for any reason, (a) the representations,
warranties or agreements set forth in E(1) or (2) above are violated, or (b) the
Partnership’s actual or Constructive Ownership of REIT Shares or other shares of
capital stock of the General Partner violates the limitations set forth in the
Charter, then (x) some or all of the Redemption rights of the Partners may
become non-exercisable, and (y) some or all of the REIT Shares owned by the
Partners may be automatically transferred to a trust for the benefit of a
charitable beneficiary, as provided in the Charter.
(5)    Without the consent of the General Partner, which may be given or
withheld in its sole discretion, no Partner shall take any action that would
cause the Partnership at any time to have more than 100 partners, as determined
for purposes of the safe harbor set forth in Regulations Section 1.7704-1(h)
(including as partners those persons indirectly owning an interest in the
Partnership through a partnership, limited liability company, S corporation or
grantor trust (such entity, a “flow through entity”), but only if substantially
all of the value of such person’s interest in the flow through entity is
attributable to the flow through entity’s interest (direct or indirect) in the
Partnership).
F.    The representations and warranties contained in Section 3.4 shall survive
the execution and delivery of this Agreement by each Partner and the dissolution
and winding-up of the Partnership.
G.    Each Partner hereby acknowledges that no representations as to potential
profit, cash flows, funds from operations or yield, if any, in respect of the
Partnership or the General Partner have been made by any Partner or any employee
or representative or Affiliate of any Partner, and that projections and any
other information, including, without limitation, financial and descriptive
information and documentation, which may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.


16



--------------------------------------------------------------------------------




Section 3.5    Certain ERISA Matters.
Each Partner acknowledges that the Partnership is intended to qualify as a “real
estate operating company” (as such term is defined in the Plan Asset
Regulation). The General Partner may structure investments in, relationships
with and conduct with respect to Investments and any other assets of the
Partnership so that the Partnership will be a “real estate operating company”
(as such term is defined in the Plan Asset Regulation).
ARTICLE 4
CAPITAL CONTRIBUTIONS
Section 4.1    Capital Contributions of the Partners.
At the time of their respective execution of this Agreement, the Partners shall
make or shall have made Capital Contributions as set forth in the books and
records of the Partnership. The Partners shall own OP Units of the class or
series and in the amounts set forth in Exhibit A and shall have a Percentage
Interest in the Partnership as set forth in Exhibit A, which Percentage Interest
shall be adjusted in Exhibit A from time to time by the General Partner to the
extent necessary to reflect accurately exchanges, redemptions, Capital
Contributions, the issuance of additional OP Units or similar events having an
effect on a Partner’s Percentage Interest. Except as required by law, as
otherwise expressly provided herein, or as otherwise agreed to by a Partner and
the Partnership, no Partner shall be required or permitted to make any
additional Capital Contributions or Loans to the Partnership.
Section 4.2    Classes of Partnership Units.
The General Partner is hereby authorized to cause the Partnership to issue OP
Units designated as Class A OP Units, Class I OP Units, Class T2 OP Units and
Class T OP Units. Each such Class of OP Units shall have the rights and
obligations attributed to that Class under this Agreement. 
Section 4.3    Loans by Third Parties.
Subject to Section 4.4, the Partnership may incur Debt, or enter into other
similar credit, guarantee, financing or refinancing arrangements for any purpose
(including, without limitation, in connection with any further acquisition of
Investments) with any Person that is not the General Partner upon such terms as
the General Partner determines appropriate; provided that, the Partnership shall
not incur any Debt that is recourse to the General Partner, except to the extent
otherwise agreed to by the General Partner in its sole discretion.
Section 4.4    Additional Funding and Capital Contributions.
A.    General. The General Partner may, at any time and from time to time
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition of additional Investments or for such other Partnership
purposes as the General Partner may determine. Additional Funds may be raised by
the Partnership, at the election of the General Partner, in any manner provided
in, and in accordance with, the terms of this Section 4.4. No Person shall have
any preemptive, preferential or similar right or rights to subscribe for or
acquire any Partnership Interest, except as set forth in this Section 4.4.
B.    Issuance of Additional Partnership Interests. The General Partner, in its
sole and absolute discretion, may raise all or any portion of the Additional
Funds by causing the Partnership to accept additional Capital Contributions of
cash. The General Partner may also cause the Partnership to accept additional
Capital Contributions of real property or any other non-cash assets. In
connection with any such additional Capital Contributions (of cash or property)
or events, the General Partner is hereby authorized to cause the Partnership
from time to time to issue to Partners (including the General Partner) or other
Persons (including, without limitation, in connection with the contribution of
property to the Partnership) additional OP Units or other Partnership Interests
in one or more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers, and duties, including rights, powers, and duties senior to then
existing Limited Partner Interests, all as shall be determined by the General
Partner in its sole and absolute


17



--------------------------------------------------------------------------------




discretion subject to Delaware law, and as set forth by amendment to this
Agreement, including without limitation: (i) the allocations of items of
Partnership income, gain, loss, deduction, and credit to such class or series of
Partnership Interests; (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions; (iii) the rights of
each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership; and (iv) the right to vote, including, without
limitation, the Limited Partner approval rights set forth herein; provided, that
no such additional OP Units or other Partnership Interests shall be issued to
the General Partner unless either (a)(1) the additional Partnership Interests
are issued in connection with the grant, award, or issuance of shares of the
General Partner pursuant to Section 4.4C below, which shares have designations,
preferences, and other rights (except voting rights) such that the economic
interests attributable to such shares are substantially similar to the
designations, preferences and other rights of the additional Partnership
Interests issued to the General Partner in accordance with this Section 4.4B,
and (2) the General Partner shall make a Capital Contribution to the Partnership
in an amount equal to the net proceeds raised in connection with such issuance,
(b) the General Partner otherwise makes an additional Capital Contribution, or
(c) the additional Partnership Interests are issued to all Partners holding
Partnership Interests in the same class in proportion to their respective
Percentage Interests in such class. The General Partner’s determination that
consideration is adequate shall be conclusive insofar as the adequacy of
consideration relates to whether the Partnership Interests are validly issued
and paid. In the event that the Partnership issues additional Partnership
Interests pursuant to this Section 4.4B, the General Partner shall make such
revisions to this Agreement as it determines are necessary to reflect the
issuance of such additional Partnership Interests. Without limiting the
foregoing, the General Partner is expressly authorized to cause the Partnership
to issue OP Units for less than fair market value, so long as the General
Partner concludes in good faith that such issuance of Partnership Interests is
in the best interests of the Partnership.
C.    Issuance of REIT Shares or Other Securities by the General Partner. The
General Partner shall not issue any additional REIT Shares, other shares of
capital stock of the General Partner or New Securities (other than REIT Shares
issued pursuant to Section 8.6 or such shares, stock or securities pursuant to a
dividend or distribution (including any stock split) to all of its stockholders
or all of its stockholders who hold a particular class of stock of the General
Partner) unless (i) the General Partner shall cause the Partnership to issue to
the General Partner (in compliance with the requirements of Section 4.4B),
Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests thereof are substantially
similar to those of the REIT Shares, other shares of capital stock of the
General Partner or New Securities issued by the General Partner and (ii) the
General Partner shall make a Capital Contribution of the net proceeds from the
issuance of such additional REIT Shares, other shares of capital stock or New
Securities, as the case may be, and from the exercise of the rights contained in
such additional New Securities, as the case may be. Without limiting the
foregoing, the General Partner is expressly authorized to issue REIT Shares of
any Class (or combination of any Class), other shares of capital stock of the
General Partner or New Securities for no tangible value or for less than fair
market value, and the General Partner is expressly authorized to cause the
Partnership to issue to the General Partner Partnership Interests of the
corresponding Class, so long as (x) the General Partner concludes in good faith
that such issuance of Partnership Interests is in the interests of the
Partnership; and (y) the General Partner contributes all proceeds, if any, from
such issuance to the Partnership. In connection with the General Partner’s
initial offering of REIT Shares, any other issuance of REIT Shares, other
capital stock of the General Partner or New Securities, the General Partner
shall contribute to the Partnership any net proceeds raised in connection with
such issuance; provided, that the General Partner may use a portion of the net
proceeds from any offering to acquire OP Units or other assets (provided such
other assets are contributed to the Partnership pursuant to the terms of this
Agreement; and provided further that if the net proceeds actually received by
the General Partner are less than the gross proceeds of such issuance as a
result of any underwriter’s discount or other expenses paid or incurred in
connection with such issuance then, except to the extent such net proceeds are
used to acquire OP Units, the General Partner shall be deemed to have made a
Capital Contribution to the Partnership in the amount equal to the sum of the
net proceeds of such issuance plus the amount of such underwriter’s discount and
other expenses paid by the General Partner (which discount and expense shall be
treated as an expense for the benefit of the Partnership for purposes of
Section 7.4)).


18



--------------------------------------------------------------------------------




Section 4.5    Other Contribution Provisions.
With the consent of the General Partner, in its sole discretion, one or more
Limited Partners may enter into agreements with the Partnership, in the form of
a guarantee or contribution agreement, which have the effect of providing a
guarantee of certain obligations of the Partnership.
Section 4.6    No Preemptive Rights.
Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) providing funds to the Partnership or (ii) issuance or
sale of any OP Units or other Partnership Interests.
Section 4.7    No Interest; No Return.
No Partner shall be entitled to interest on its Capital Contribution or on such
Partner’s Capital Account. Except as provided herein or by law, no Partner shall
have any right to demand or receive the return of its Capital Contribution from
the Partnership.
Section 4.8    Special Fees.
The Partners acknowledge and agree that the following Special Fees, to the
extent not otherwise borne by the General Partner, shall be borne by the Classes
of OP Units in the manner prescribed under Section 5.1G as follows:
(a)    7.00% selling commission for each Class A OP Unit (other than Class A OP
Units issued in connection with Class A REIT Shares purchased through the
General Partner’s distribution reinvestment plan).
(b)    3.00% selling commission for each Class T OP Unit (other than Class T OP
Units issued in connection with Class T REIT Shares purchased through the
General Partner’s distribution reinvestment plan).
(c)    3.00% dealer manager fee for each Class A OP Unit (other than Class A OP
Units issued in connection with Class A REIT Shares purchased through the
General Partner’s distribution reinvestment plan).
(d)    3.00% dealer manager fee for each Class T OP Unit (other than Class T OP
Units issued in connection with Class T REIT Shares purchased through the
General Partner’s distribution reinvestment plan).
(e)    1.00% annualized Stockholder Servicing fee for each Class T OP Unit
(other than Class T OP Units issued in connection with Class T REIT Shares
purchased through the General Partner’s distribution reinvestment plan) in
accordance with the terms set forth in the Registration Statement.
(f)    1.00% dealer manager fee for each Class I OP Unit (other than Class I OP
Units issued in connection with Class I REIT Shares purchased through the
General Partner’s distribution reinvestment plan).
(g)    3.00% selling commissions for each Class T2 OP Unit (other than Class T2
OP Units issued in connection with Class T2 REIT Shares purchased through the
General Partner’s distribution reinvestment plan).
(h)    2.50% dealer manager fee for each Class T2 OP Unit (other than Class T2
OP Units issued in connection with Class T2 REIT Shares purchased through the
General Partner’s distribution reinvestment plan).
(i)    1/365th of 1.0% Stockholder Servicing fee for each Class T2 OP Unit
(other than Class T2 OP Units issued in connection with Class T2 REIT Shares
purchased through the General Partner’s distribution reinvestment plan) in
accordance with the terms set forth in the Registration Statement.


19



--------------------------------------------------------------------------------




ARTICLE 5
DISTRIBUTIONS
Section 5.1    Distributions.
A.    General. Except as otherwise provided herein, the General Partner shall
cause the Partnership to distribute, at such times and in such amounts as the
General Partner shall determine (each a “Distribution Date”), Available Cash to
the Partners pro rata among the Partners in proportion to such Partners’
respective Percentage Interests in the Partnership. The amount and frequency of
distributions of any cash other than Available Cash shall be determined by the
General Partner in its sole discretion and, if distributed, such cash shall be
distributed to the Partners in accordance with this Section 5.1.A. If a new or
existing Partner acquires an additional Partnership Interest in exchange for a
Capital Contribution on any date other than a Partnership Record Date, the cash
distribution attributable to such additional Partnership Interest for the
Partnership Record Date following the issuance of such additional Partnership
Interest shall be reduced in the proportion that the number of days that such
additional Partnership Interest is held by such Partner bears to the number of
days between such Partnership Record Date and the immediately preceding
Partnership Record Date.


B.    Notwithstanding anything to the contrary contained herein, in no event may
a Partner receive a distribution of Available Cash with respect to an OP Unit
for a quarter or shorter period if such Partner is entitled to receive a
distribution with respect to a Share for which such OP Unit has been redeemed or
exchanged. Unless otherwise expressly provided for herein, or in the terms
established for a new class or series of Partnership Interests created in
accordance with this Partnership Agreement, no Partnership Interest shall be
entitled to a distribution in preference to any other Partnership Interest.


C.    Method.
(i) Each holder of Partnership Interests that is entitled to any preference in
distribution shall be entitled to a distribution in accordance with the rights
of any such class of Partnership Interests (and, within such class, pro rata in
proportion to the respective Percentage Interests on such Partnership Record
Date); and
(ii) To the extent there is Available Cash remaining after the payment of any
preference in distribution in accordance with the foregoing clause (i), with
respect to Partnership Interests that are not entitled to any preference in
distribution or with respect to which distributions are not limited to any
preference in distribution, such Available Cash shall be distributed pro rata to
each such class in accordance with the terms of such class (and, within each
such class, pro rata in proportion to the respective Percentage Interests on
such Partnership Record Date).
D.    Special Fees. If the Partnership directly or indirectly incurs Special
Fees, (i) cash available for distribution under this Section 5.1 shall be
increased by the Special Fees to the extent that cash available for distribution
was previously reduced by such fees; and (ii) the amounts otherwise
distributable among the Classes of OP Units shall then be reduced to reflect
their appropriate shares of the Special Fees.


Section 5.2    Qualification as a REIT.
The General Partner shall use its best efforts to cause the Partnership to
distribute sufficient amounts to the General Partner under this Article 5 to
enable the General Partner to pay dividends to the Stockholders that will enable
the General Partner to (a) satisfy the requirements for qualification as a REIT
under the Code and Regulations (“REIT Requirements”), and (b) avoid any federal
income or excise tax liability; provided, however, that the General Partner
shall not be bound to comply with this covenant to the extent (a) the General
Partner has determined not to continue to qualify as a REIT, or (b) such
distributions would (i) violate applicable Delaware law, or (ii) contravene the
terms of any notes, mortgages or other types of debt obligations to which the
Partnership may be subject in conjunction with borrowed funds.


20



--------------------------------------------------------------------------------




Section 5.3    Withholding.
With respect to any withholding tax or other similar tax liability or obligation
to which the Partnership may be subject as a result of any act or status of any
Partner or to which the Partnership becomes subject with respect to any
Partnership Unit, the Partnership shall have the right to withhold amounts
distributable pursuant to this Article V to such Partner or with respect to such
Partnership Units, to the extent of the amount of such withholding tax or other
similar tax liability or obligation pursuant to the provisions contained in
Section 10.3, and the amount of any withholding shall reduce the right of such
Partner to future distribution to the extent provided in Section 10.3.
Section 5.4    Additional Partnership Interests.
If the Partnership issues Partnership Interests in accordance with Section 4.4,
the distribution priorities set forth in Section 5.1 shall be amended, as
necessary, to reflect the distribution priority of such Partnership Interests
and corresponding amendments shall be made to the provisions of Exhibit B.
Section 5.5    Distributions in Kind.
Except as expressly provided herein, no right is given to any Partner to demand
and receive property other than cash. The General Partner may determine, in its
sole and absolute discretion, to make a distribution in-kind to the Partners of
Partnership assets, and such assets shall be distributed in such a fashion as to
ensure that the fair market value is distributed and allocated in accordance
with Articles 5, 6 and 10.
Section 5.6    Distributions upon Liquidation.
Notwithstanding Section 5.1, proceeds from a Liquidating Event shall be
distributed to the Partners in accordance with Section 13.2.
ARTICLE 6
ALLOCATIONS
Section 6.1    Allocations.
Net Income, Net Loss and other Partnership items shall be allocated pursuant to
the provisions of Exhibit B.
ARTICLE 7
MANAGEMENT AND OPERATIONS OF BUSINESS
Section 7.1    Management.
A.    Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Limited Partners with or without cause, except with the consent of the
General Partner. In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or which are granted to
the General Partner under any other provision of this Agreement, the General
Partner, subject to the other provisions hereof including Sections 7.3 and 11.2,
shall have full power and authority to do all things deemed necessary or
desirable by it to conduct the business of the Partnership (including, without
limitation, all actions consistent with allowing the General Partner at all
times to qualify as a REIT unless the General Partner voluntarily terminates its
REIT status), to exercise all powers set forth in Section 3.2 and to effectuate
the purposes set forth in Section 3.1, including, without limitation:
(1)    the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on Loans and borrowing money
to permit the Partnership to make distributions to


21



--------------------------------------------------------------------------------




its Partners in such amounts as will permit the General Partner (so long as the
General Partner has determined to qualify as a REIT) to avoid the payment of any
federal income tax (including, for this purpose, any excise tax pursuant to
Section 4981 of the Code) and to make distributions to its stockholders
sufficient to permit the General Partner to maintain REIT status), the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness (including the securing
of same by mortgage, deed of trust or other lien or encumbrance on all or any of
the Partnership’s assets) and the incurring of any obligations it deems
necessary for the conduct of the activities of the Partnership;
(2)    the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership, the registration of any class of
securities of the Partnership under the Exchange Act, and the listing of any
debt securities of the Partnership on any exchange;
(3)    subject to the provisions of Section 11.2, the acquisition, disposition,
mortgage, pledge, encumbrance, hypothecation or exchange of any assets of the
Partnership or the merger or other combination of the Partnership with or into
another entity;
(4)    the acquisition, disposition, mortgage, pledge, encumbrance or
hypothecation of all or any assets of the Partnership, and the use of the assets
of the Partnership (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms it sees fit,
including, without limitation, the financing of the conduct or the operations of
the General Partner or the Partnership, the lending of funds to other Persons
(including, without limitation, the General Partner or any Subsidiaries of the
Partnership) and the repayment of obligations of the Partnership, any of its
Subsidiaries and any other Person in which it has an equity investment, and the
making of capital contributions to its Subsidiaries;
(5)    the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership;
(6)    the negotiation, execution, and performance of any contracts, leases,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;
(7)    the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;
(8)    the establishment of one or more divisions of the Partnership, the
selection and dismissal of employees of the Partnership (including, without
limitation, employees having titles such as “president,” “vice president,”
“secretary” and “treasurer”), and agents, outside attorneys, accountants,
consultants and contractors of the Partnership, the determination of their
compensation and other terms of employment or hiring, including waivers of
conflicts of interest and the payment of their expenses and compensation out of
the Partnership’s assets;
(9)    the maintenance of such insurance for the benefit of the Partnership and
the Partners and directors and officers of the Partnership or the General
Partner as it deems necessary or appropriate;
(10)    the formation of, or acquisition of an interest in, and the contribution
of property to, any further limited or general partnerships, limited liability
companies, joint ventures, corporations or other relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property to any Subsidiary and any other Person in which it
has an equity investment from time to time); provided, that, as long as the
General Partner has determined to continue to qualify as a REIT, the Partnership
may not engage in any such formation, acquisition or contribution that could
cause the General Partner to fail to qualify as a REIT;


22



--------------------------------------------------------------------------------




(11)    the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment of, any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitration or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;
(12)    the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Person (including, without limitation,
contributing or loaning Partnership funds to, incurring indebtedness on behalf
of, or guarantying the obligations of any such Persons);
(13)    subject to the other provisions in this Agreement, the determination of
the fair market value of any Partnership property distributed in kind using such
reasonable method of valuation as it may adopt, provided, that such methods are
otherwise consistent with requirements of this Agreement;
(14)    the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership or any Person in which the
Partnership has made a direct or indirect equity investment;
(15)    holding, managing, investing and reinvesting cash and other assets of
the Partnership;
(16)    the collection and receipt of revenues and income of the Partnership;
(17)    the exercise, directly or indirectly through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;
(18)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;
(19)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have an
interest pursuant to contractual or other arrangements with such Person;
(20)    the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;
(21)    the issuance of additional Partnership Interests, as appropriate, in
connection with the contribution of Additional Funds pursuant to Section 4.4;
(22)    the distribution of cash to acquire OP Units held by a Limited Partner
in connection with a Limited Partner’s exercise of its Redemption Right under
Section 8.6 hereof;
(23)    the amendment and restatement of Exhibit A hereto to reflect accurately
at all times the Capital Contributions and Percentage Interests of the Partners
as the same are adjusted from time to time to the extent necessary to reflect
redemptions, Capital Contributions, the issuance of OP Units, the admission of
any Additional Limited Partner or any Substituted Limited Partner or otherwise,
which amendment and restatement, notwithstanding anything in this Agreement to
the contrary, shall not be deemed an amendment to this Agreement, as long as the
matter or event being reflected in Exhibit A hereto otherwise is authorized by
this Agreement;


23



--------------------------------------------------------------------------------




(24)    the taking of any and all acts and things necessary or prudent to ensure
that the Partnership will not be classified as a “publicly traded partnership”
under Section 7704 of the Code; and
(25)    the delegation to another Person of any powers now or hereafter granted
to the General Partner.
B.    Each of the Limited Partners agrees that the General Partner is authorized
to execute, deliver and perform the above-mentioned agreements and transactions
on behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provisions of this Agreement (except as
provided in Section 7.3 or 11.2), the Act or any applicable law, rule or
regulation to the fullest extent permitted under the Act or other applicable
law, rule or regulation. The execution, delivery or performance by the General
Partner or the Partnership of any agreement authorized or permitted under this
Agreement shall not constitute a breach by the General Partner of any duty that
the General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement or of any duty stated or implied by law or equity.
C.    At all times from and after the date hereof, the General Partner may cause
the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the Investments and (ii) liability insurance for the Indemnities
hereunder.
D.    At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain working capital and other reserves in
such amounts as the General Partner, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.
E.    Each of the Limited Partners acknowledges that, in exercising its
authority under this Agreement, the General Partner may, but shall be under no
obligation to, take into account the tax consequences to any Partner (including
the General Partner) of any action taken (or not taken) by the General
Partner. The General Partner and the Partnership shall not have liability to a
Partner under this Agreement as a result of any income tax liability incurred by
a Limited Partner as a result of an action (or inaction) by the General Partner
pursuant to its authority under this Agreement. There may be circumstances in
which the fiduciary duties that the General Partner owes to the Limited Partners
conflicts with any duties that the officers and directors of General Partner owe
to its stockholders. For so long as the General Partner owns a controlling
interest in the Partnership, any such conflict that cannot be resolved in a
manner not adverse to either the stockholders or the Limited Partners shall be
resolved in favor of the General Partner’s stockholders.
F.    Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that Partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.
Section 7.2    Certificate of Limited Partnership.
To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and to maintain the Partnership’s qualification to do business as a foreign
limited partnership in each other state, the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own
property. Subject to the terms of Section 8.5.A(4), the General Partner shall
not be required, before or after filing, to deliver or mail a copy of the
Certificate or any amendment thereto to any Limited Partner. The General Partner
shall use all reasonable efforts to cause to be filed such other certificates or
documents as may be reasonable and necessary or appropriate for the formation,
continuation, qualification and operation of a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of


24



--------------------------------------------------------------------------------




Delaware, any other state, or the District of Columbia or other jurisdiction, in
which the Partnership may elect to do business or own property.
Section 7.3    Restrictions on General Partner’s Authority.
A.    The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of the
Limited Partners, and may not (i) perform any act that would subject a Limited
Partner to liability as a general partner in any jurisdiction or any other
liability except as provided herein or under the Act; or (ii) enter into any
contract, mortgage, loan or other agreement that prohibits or restricts, or has
the effect of prohibiting or restricting, the ability of a Limited Partner to
exercise its rights to a Redemption in full, except in each case with the
written consent of such Limited Partner.
B.    The General Partner shall not, without the prior Consent of the Partners
(in addition to any Consent of the Limited Partners required by any other
provision hereof), or except as provided in Section 7.3D, amend, modify or
terminate this Agreement.
C.    The General Partner may not cause the Partnership to take any action which
the General Partner would be prohibited from taking directly under the General
Partner’s bylaws as in effect from time to time.
D.    Notwithstanding Section 7.3B, the General Partner shall have the exclusive
power to amend this Agreement as may be required to facilitate or implement any
of the following purposes:
(1)    to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;
(2)    to reflect the issuance of additional Partnership Interests pursuant to
Sections 4.4B and 5.4 or the admission, substitution, termination, or withdrawal
of Partners in accordance with this Agreement (which may be effected through the
replacement of Exhibit A with an amended Exhibit A);
(3)    to set forth or amend the designations, rights, powers, duties and
preferences of the holders of any additional Partnership Interests issued
pursuant to Article 4;
(4)    to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;
(5)    to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;
(6)    to reflect such changes as are reasonably necessary for the General
Partner to maintain its status as a REIT or to mitigate any otherwise payable
U.S. federal income or excises taxes, including changes which may be
necessitated due to a change in applicable law (or an authoritative
interpretation thereof) or a ruling of the IRS; and
(7)    to modify the manner in which Capital Accounts are computed or
allocations of items thereto are made.
The General Partner will provide notice to the Limited Partners when any action
under this Section 7.3D is taken.
E.    Notwithstanding Sections 7.3B and 7.3D, this Agreement shall not be
amended with respect to any Partner adversely affected, and no action may be
taken by the General Partner, without the Consent of such Partner adversely
affected if such amendment or action would (i) convert a Limited Partner’s
interest in the Partnership into


25



--------------------------------------------------------------------------------




a general partner’s interest (except as the result of the General Partner
acquiring such interest), (ii) modify the limited liability of a Limited
Partner, (iii) alter rights of the Partner to receive distributions pursuant to
Article 5 or Section 13.2A(4), or the allocations specified in Article 6 (except
as permitted pursuant to Sections 4.4, 5.4, and Section 7.3D(2)),
(iv) materially alter or modify the rights to a Redemption or the REIT Shares
Amount as set forth in Section 8.6, and related definitions hereof, or (v) amend
this Section 7.3E. Further, no amendment may alter the restrictions on the
General Partner’s authority set forth elsewhere in this Section 7.3 or in
Section 11.2A without the Consent specified in such section. This Section 7.3E
does not require unanimous consent of all Partners adversely affected unless the
amendment is to be effective against all partners adversely affected.
Section 7.4    Reimbursement of the General Partner.
A.    Except as provided in this Section 7.4 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.
B.    The Partnership shall be responsible for and shall pay all expenses
relating to the Partnership’s and the General Partner’s organization, the
ownership of its assets and its operations. The General Partner is hereby
authorized to pay compensation for accounting, administrative, legal, technical,
management and other services rendered to the Partnership. Except to the extent
provided in this Agreement, the General Partner and its Affiliates shall be
reimbursed on a monthly basis, or such other basis as the General Partner may
determine in its sole and absolute discretion, for all expenses that the General
Partner and its Affiliates incur relating to the ownership and operation of, or
for the benefit of, the Partnership (including, without limitation,
administrative expenses); provided, that the amount of any such reimbursement
shall be reduced by any interest earned by the General Partner with respect to
bank accounts or other instruments or accounts held by it on behalf of the
Partnership. The Partners acknowledge that all such expenses of the General
Partner are deemed to be for the benefit of the Partnership. Such reimbursement
shall be in addition to any reimbursement made as a result of indemnification
pursuant to Section 7.7 hereof. In the event that certain expenses are incurred
for the benefit of the Partnership and other entities (including the General
Partner), such expenses will be allocated to the Partnership and such other
entities in such a manner as the General Partner in its sole and absolute
discretion deems fair and reasonable. All payments and reimbursements hereunder
shall be characterized for federal income tax purposes as expenses of the
Partnership incurred on its behalf, and not as expenses of the General Partner,
with any Special Fees allocated to the applicable class or series of Partnership
Units or other securities issued by the Partnership that correspond to the REIT
Shares, other shares of capital stock, or New Securities issued by the General
Partner.
C.    If the General Partner shall elect to purchase from its stockholders REIT
Shares for the purpose of delivering such REIT Shares to satisfy an obligation
under any dividend reinvestment program adopted by the General Partner, any
employee stock purchase plan adopted by the General Partner, or any similar
obligation or arrangement undertaken by the General Partner in the future or for
the purpose of retiring such REIT Shares, the purchase price paid by the General
Partner for such REIT Shares and any other expenses incurred by the General
Partner in connection with such purchase shall be considered expenses of the
Partnership and shall be advanced to the General Partner or reimbursed to the
General Partner, subject to the condition that: (i) if such REIT Shares
subsequently are sold by the General Partner, the General Partner shall pay to
the Partnership any proceeds received by the General Partner for such REIT
Shares (which sales proceeds shall include the amount of dividends reinvested
under any dividend reinvestment or similar program; provided, that a transfer of
REIT Shares for OP Units pursuant to Section 8.6 would not be considered a sale
for such purposes); and (ii) if such REIT Shares are not retransferred by the
General Partner within thirty (30) days after the purchase thereof, or the
General Partner otherwise determines not to retransfer such REIT Shares, the
General Partner, shall cause the Partnership to redeem a number of OP Units held
by the General Partner equal to the number of such REIT Shares, as adjusted
(x) pursuant to Section 7.5 (in the event the General Partner acquires material
assets, other than on behalf of the Partnership) and (y) for stock dividends and
distributions, stock splits and subdivisions, reverse stock splits and
combinations, distributions of rights, warrants or options, and distributions of
evidences of indebtedness or assets relating to assets not received by the
General Partner pursuant to a pro rata distribution by the Partnership (in which
case such advancement or reimbursement of expenses shall be treated as having
been made as a distribution in redemption of such number of OP Units held by the
General Partner).


26



--------------------------------------------------------------------------------




D.    As set forth in Section 4.4, the General Partner shall be treated as
having made a Capital Contribution in the amount of all expenses that it incurs
relating to the General Partner’s offering of REIT Shares, other shares of
capital stock of the General Partner or New Securities.
E.    If and to the extent any reimbursements to the General Partner pursuant to
this Section 7.4 constitute gross income of the General Partner (as opposed to
the repayment of advances made by the General Partner on behalf of the
Partnership), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.
Section 7.5    Outside Activities of the General Partner.
A.    Except in connection with a transaction authorized in Section 11.2,
without the Consent of the Limited Partners, the General Partner shall not,
directly or indirectly, enter into or conduct any business, other than in
connection with the ownership, acquisition and disposition of Partnership
Interests as a General Partner and the management of the business of the
Partnership, its operation as a public reporting company with a class (or
classes) of securities registered under the Exchange Act, its operation as a
REIT and such activities as are incidental to the same. Without the Consent of
the Limited Partners, the General Partner shall not, directly or indirectly,
participate in or otherwise acquire any interest in any real or personal
property, except its General Partner Interest, its minority interest in any
Subsidiary Partnership(s) that the General Partner holds in order to maintain
such Subsidiary Partnership’s status as a partnership, and such bank accounts,
similar instruments or other short term investments as it deems necessary to
carry out its responsibilities contemplated under this Agreement and the
Charter. In the event the General Partner desires to contribute cash to any
Subsidiary Partnership to acquire or maintain an interest of 1% or less in the
capital of such partnership, the General Partner may acquire or maintain an
interest of 1% or less in the capital of such partnership, and the General
Partner may acquire such cash from the Partnership as a loan or in exchange for
a reduction in the General Partner’s OP Units, in an amount equal to the amount
of such cash divided by the Fair Market Value of a REIT Share on the day such
cash is received by the General Partner. Notwithstanding the foregoing, the
General Partner may acquire Investments or other assets in exchange for REIT
Shares or cash, to the extent such Investments or other assets are immediately
contributed by the General Partner to the Partnership, pursuant to the terms
described in Section 4.4. Any Limited Partner Interests acquired by the General
Partner, whether pursuant to exercise by a Limited Partner of its right of
Redemption, or otherwise, shall be automatically converted into a General
Partner Interest comprised of an identical number of OP Units with the same
rights, priorities and preferences as the class or series so acquired. The
General Partner may also own one hundred percent (100%) of the stock or
interests of one or more Qualified REIT Subsidiaries or limited liability
companies, respectively, provided that any such entity shall be subject to the
limitations of this Section 7.5A. If, at any time, the General Partner acquires
material assets (other than Partnership Interests or other assets on behalf of
the Partnership) the definition of “REIT Shares Amount” and the definition of
“Deemed Value of Partnership Interests” shall be adjusted, as reasonably
determined by the General Partner, to reflect the relative Fair Market Value of
a share of capital stock of the General Partner relative to the Deemed
Partnership Interest Value of the related Partnership Unit. The General
Partner’s General Partner Interest in the Partnership, its minority interest in
any Subsidiary Partnership(s) (held directly or indirectly through a Qualified
REIT Subsidiary) that the General Partner holds in order to maintain such
Subsidiary Partnership’s status as a partnership, and interests in such
short-term liquid investments, bank accounts or similar instruments as the
General Partner deems necessary to carry out its responsibilities contemplated
under this Agreement and the Charter are interests which the General Partner is
permitted to acquire and hold for purposes of this Section 7.5A.
B.    In the event the General Partner exercises its rights under the Charter to
purchase REIT Shares, other common stock of the General Partner or New
Securities, as the case may be, then the General Partner shall cause the
Partnership to purchase from it a number of OP Units equal to the number of REIT
Shares and of the same class, other capital stock of the General Partner or New
Securities, as the case may be, so purchased on the same terms that the General
Partner purchased such REIT Shares, other capital stock of the General Partner
or New Securities, as the case may be.


27



--------------------------------------------------------------------------------




Section 7.6    Contracts with Affiliates.
A.    The Partnership may lend or contribute to Persons in which it has an
equity investment, and such Persons may borrow funds from the Partnership, on
terms and conditions established in the sole and absolute discretion of the
General Partner. The foregoing authority shall not create any right or benefit
in favor of any Person.
B.    Except as provided in Section 7.5A, the Partnership may transfer assets to
joint ventures, other partnerships, corporations or other business entities in
which it is or thereby becomes a participant upon such terms and subject to such
conditions consistent with this Agreement and applicable law as the General
Partner in its sole discretion deems advisable.
C.    The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans funded by the Partnership for the benefit of
employees of the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the Partnership, the General Partner,
or any of the Partnership’s Subsidiaries.
D.    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly,
except pursuant to transactions that are determined by the General Partner in
good faith to be fair and reasonable.
E.    The General Partner is expressly authorized to enter into, in the name and
on behalf of the Partnership, a right of first opportunity arrangement and other
conflict avoidance agreements with various Affiliates of the Partnership and the
General Partner, on such terms as the General Partner, in its sole and absolute
discretion, believes are advisable.
Section 7.7    Indemnification.
A.    To the fullest extent permitted by law, the Partnership shall indemnify an
Indemnitee from and against any and all losses, claims, damages, liabilities,
joint or several, expenses (including legal fees and expenses), judgments,
fines, settlements, and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
that relate to the operations of the Partnership as set forth in this Agreement
in which any Indemnitee may be involved, or is threatened to be involved, as a
party or otherwise, unless (1) Section 12.2.2 of the Charter of the General
Partner prohibits the corporation from indemnifying the Indemnitee for a tax
matter, in which case the Partnership shall likewise be prohibited from
indemnifying the Indemnitee for the matter, or (2) it is established
that: (i) the act or omission of the Indemnitee was material to the matter
giving rise to the proceeding and either was committed in bad faith, fraud or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. Without limitation, the
foregoing indemnity shall extend to any liability of any Indemnitee, pursuant to
a loan guaranty or otherwise, for any indebtedness of the Partnership or any
Subsidiary of the Partnership (including, without limitation, any indebtedness
which the Partnership or any Subsidiary of the Partnership has assumed or taken
subject to), and the General Partner is hereby authorized and empowered, on
behalf of the Partnership, to enter into one or more indemnity agreements
consistent with the provisions of this Section 7.7 in favor of any Indemnitee
having or potentially having liability for any such indebtedness. The
termination of any proceeding by judgment, order, settlement, conviction or upon
a plea of nolo contendere or its equivalent, or any entry of an order of
probation prior to judgment, does not create a presumption that the Indemnitee
did not meet the requisite standard of conduct set forth in this
Section 7.7A. Any indemnification pursuant to this Section 7.7 shall be made
only out of the assets of the Partnership, and any insurance proceeds from the
liability policy covering the General Partner and any Indemnitee, and neither
the General Partner nor any Limited Partner shall have any obligation to
contribute to the capital of the Partnership or otherwise provide funds to
enable the Partnership to fund its obligations under this Section 7.7, except to
the extent otherwise expressly agreed to by such Partner and the Partnership.


28



--------------------------------------------------------------------------------




B.    Reasonable expenses incurred by an Indemnitee who is a party to a
proceeding may be paid or reimbursed by the Partnership in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’ s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 7.7 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
C.    The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnitee is indemnified.
D.    The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.
E.    For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of Section 7.7; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.
F.    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
G.    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
H.    The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
I.    If and to the extent any reimbursements to the General Partner pursuant to
this Section 7.7 constitute gross income of the General Partner (as opposed to
the repayment of advances made by the General Partner on behalf of the
Partnership) such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.
J.    Any indemnification hereunder is subject to, and limited by, the
provisions of Section 17-108 of the Act and Section 12.2.2 of the Charter.
K.    In the event the Partnership is made a party to any litigation or
otherwise incurs any loss or expense as a result of or in connection with any
Partner’s personal obligations or liabilities unrelated to Partnership business,
such Partner shall indemnify and reimburse the Partnership for all such loss and
expense incurred,


29



--------------------------------------------------------------------------------




including legal fees, and the Partnership interest of such Partner may be
charged therefor. The liability of a Partner under this Section 7.7K shall not
be limited to such Partner’s Partnership Interest, but shall be enforceable
against such Partner personally.
Section 7.8    Liability of the General Partner.
A.    Notwithstanding anything to the contrary set forth in this Agreement, none
of the General Partner nor any of its officers, directors, agents or employees
shall be liable or accountable in damages or otherwise to the Partnership, any
Partners or any Assignees, or their successors or assigns, for losses sustained,
liabilities incurred or benefits not derived as a result of errors in judgment
or mistakes of fact or law or any act or omission if the General Partner acted
in good faith.
B.    The Limited Partners expressly acknowledge that the General Partner is
acting for the benefit of the Partnership, the Limited Partners and the General
Partner’s stockholders collectively. The General Partner is under no obligation
to give priority to the separate interests of the Limited Partners or the
General Partner’s stockholders (including, without limitation, the tax
consequences to Limited Partners or Assignees or to stockholders) in deciding
whether to cause the Partnership to take (or decline to take) any actions. If
there is a conflict between the interests of the stockholders of the General
Partner on one hand and the Limited Partners on the other, the General Partner
shall endeavor in good faith to resolve the conflict in a manner not adverse to
either the stockholders of the General Partner or the Limited Partners;
provided, however, that for so long as the General Partner, owns a controlling
interest in the Partnership, any such conflict that cannot be resolved in a
manner not adverse to either the stockholders of the General Partner or the
Limited Partners shall be resolved in favor of the stockholders. The General
Partner shall not be liable under this Agreement to the Partnership or to any
Partner for monetary damages for losses sustained, liabilities incurred, or
benefits not derived by Limited Partners in connection with such decisions;
provided, that the General Partner has acted in good faith.
C.    Subject to its obligations and duties as General Partner set forth in
Section 7.1A, the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.
D.    Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the General Partner and any of its officers, directors,
agents and employee’s liability to the Partnership and the Limited Partners
under this Section 7.8 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.
Section 7.9    Other Matters Concerning the General Partner.
(1)    The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.
(2)    The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters which such General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.
(3)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers and
a duly appointed attorney or attorneys-in-fact. Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and


30



--------------------------------------------------------------------------------




authority to do and perform all and every act and duty which is permitted or
required to be done by the General Partner hereunder.
(4)    Notwithstanding any other provisions of this Agreement or any
non-mandatory provision of the Act, any action of the General Partner on behalf
of the Partnership or any decision of the General Partner to refrain from acting
on behalf of the Partnership, undertaken in the good faith belief that such
action or omission is necessary or advisable in order to protect the ability of
the General Partner, for so long as the General Partner has determined to
qualify as a REIT, to (i) continue to qualify as a REIT or (ii) avoid the
General Partner incurring any taxes under Section 857 or Section 4981 of the
Code, is expressly authorized under this Agreement and is deemed approved by all
of the Limited Partners.
Section 7.10    Title to Partnership Assets.
Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more subsidiaries or nominees, as the General Partner
may determine, including Affiliates of the General Partner. The General Partner
hereby declares and warrants that any Partnership assets for which legal title
is held in the name of the General Partner or any nominee or Affiliate of the
General Partner shall be held by the General Partner for the use and benefit of
the Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use its best efforts to cause beneficial
and record title to such assets to be vested in the Partnership, a subsidiary or
a nominee thereof, as soon as reasonably practicable. All Partnership assets
shall be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.
Section 7.11    Reliance by Third Parties.
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority to encumber, sell or otherwise use in any manner any
and all assets of the Partnership and to enter into any contracts on behalf of
the Partnership, and such Person shall be entitled to deal with the General
Partner as if it were the Partnership’s sole party in interest, both legally and
beneficially. Each Limited Partner hereby waives any and all defenses or other
remedies which may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such
dealing. In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.
ARTICLE 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
Section 8.1    Limitation of Liability.
The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or under the Act.


31



--------------------------------------------------------------------------------




Section 8.2    Management of Business.
No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operations, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.
Section 8.3    Outside Activities of Limited Partners.
Subject to any agreements entered into by a Limited Partner or its Affiliates
with the General Partner, Partnership or a Subsidiary, any Limited Partner and
any officer, director, employee, agent, trustee, Affiliate or stockholder of any
Limited Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities in direct competition with the
Partnership or that are enhanced by the activities of the Partnership. Neither
the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. Subject
to such agreements, none of the Limited Partners nor any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person, other than the
Limited Partners benefiting from the business conducted by the General Partner,
and such Person shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures to the Partnership, any Limited Partner
or any such other Person, even if such opportunity is of a character which, if
presented to the Partnership, any Limited Partner or such other Person, could be
taken by such Person.
Section 8.4    Return of Capital.
Except pursuant to the rights of Redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of his or her Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. No Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee either as to the return of Capital Contributions, or as otherwise
expressly provided in this Agreement, or as to profits, losses, distributions or
credits.
Section 8.5    Rights of Limited Partners Relating to the Partnership.
A.    In addition to other rights provided by this Agreement or by the Act, and
except as limited by Section 8.5C, each Limited Partner shall have the right,
for a purpose reasonably related to such Limited Partner’s interest as a limited
partner in the Partnership, upon written demand with a statement of the purpose
of such demand and at such Limited Partner’s expense:
(1)    to obtain a copy of the most recent annual and quarterly reports filed
with the Securities and Exchange Commission by the General Partner pursuant to
the Exchange Act, and each communication sent to the stockholders of the General
Partner;
(2)    to obtain a copy of the Partnership’s federal, state and local income tax
returns for each Partnership Year;
(3)    to obtain a current list of the name and last known business, residence
or mailing address of each Partner;
(4)    to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and


32



--------------------------------------------------------------------------------




(5)    to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.
B.    The Partnership shall notify each Limited Partner in writing of any
adjustment made in the calculation of the REIT Shares Amount within a reasonable
time after the date such change becomes effective.
C.    Notwithstanding any other provision of this Section 8.5, the General
Partner may keep confidential from the Limited Partners, for such period of time
as the General Partner determines in its sole and absolute discretion to be
reasonable, any information that (i) the General Partner believes to be in the
nature of trade secrets or other information the disclosure of which the General
Partner in good faith believes is not in the best interests of the Partnership
or (ii) the Partnership or the General Partner is required by law or by
agreements with unaffiliated third parties to keep confidential.
Section 8.6    Redemption Rights.
A.    At any time after one year following the date of issuance of any OP Units
to a Limited Partner, such Limited Partner shall have the right (subject to the
terms and conditions set forth herein and in any other such agreement, as
applicable) to require the Partnership to redeem all or a portion of the OP
Units held by such Limited Partner (such OP Units being hereafter referred to as
“Tendered Units”) in exchange for the Cash Amount (a “Redemption”); provided
that the terms of such OP Units do not provide that such OP Units are not
entitled to a right of Redemption. Unless otherwise expressly provided in this
Agreement or in a separate agreement entered into between the Partnership and
the holders of such OP Units, all OP Units, including Class A OP Units, Class I
OP Units, Class T2 OP Units and Class T OP Units, shall be entitled to a right
of Redemption hereunder. The Tendering Partner shall have no right, with respect
to any OP Units so redeemed, to receive any distributions paid on or after the
Specified Redemption Date. Any Redemption shall be exercised pursuant to a
Notice of Redemption delivered to the General Partner by the Limited Partner who
is exercising the right (the “Tendering Partner”). The Cash Amount shall be
payable to the Tendering Partner within ten (10) days of the Specified
Redemption Date in accordance with the instructions set forth in the Notice of
Redemption.
B.    Notwithstanding Section 8.6A above, if a Limited Partner has delivered to
the General Partner a Notice of Redemption then the General Partner may, in its
sole and absolute discretion (subject to the limitations on ownership and
transfer of REIT Shares set forth in the Charter), elect to acquire some or all
of the Tendered Units from the Tendering Partner in exchange for the REIT Shares
Amount (as of the Specified Redemption Date) and, if the General Partner so
elects, the Tendering Partner shall sell the Tendered Units to the General
Partner in exchange for the REIT Shares Amount. In such event, the Tendering
Partner shall have no right to cause the Partnership to redeem such Tendered
Units. The General Partner shall promptly give such Tendering Partner written
notice of its election, and the Tendering Partner may elect to withdraw its
redemption request at any time prior to the acceptance of the cash or REIT
Shares Amount by such Tendering Partner.
C.    The REIT Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable REIT Shares and, if
applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the Charter, the Bylaws of the General Partner, the Securities
Act, relevant state securities or blue sky laws and any applicable registration
rights agreement with respect to such REIT Shares entered into by the Tendering
Partner. Notwithstanding any delay in such delivery (but subject to
Section 8.6E), the Tendering Partner shall be deemed the owner of such REIT
Shares for all purposes, including without limitation, rights to vote or
consent, and receive dividends, as of the Specified Redemption Date.
D.    Each Limited Partner covenants and agrees with the General Partner that
all Tendered Units shall be delivered to the General Partner free and clear of
all liens, claims and encumbrances whatsoever and should any such liens, claims
and/or encumbrances exist or arise with respect to such Tendered Units, the
General Partner shall be under no obligation to acquire the same. Each Limited
Partner further agrees that, in the event any state or local property transfer
tax is payable as a result of the transfer of its Tendered Units to the General
Partner (or its designee), such Partner shall assume and pay such transfer tax.


33



--------------------------------------------------------------------------------




E.    Notwithstanding the provisions of Section 8.6A, 8.6B, 8.6C or any other
provision of this Agreement, a Limited Partner (i) shall not be entitled to
effect a Redemption for cash or an exchange for REIT Shares to the extent the
ownership or right to acquire REIT Shares pursuant to such exchange by such
Partner on the Specified Redemption Date could cause such Partner or any other
Person, or, in the opinion of counsel selected by the General Partner, may cause
such Partner or any other Person, to violate the restrictions on ownership and
transfer of REIT Shares set forth in the Charter and (ii) shall have no rights
under this Agreement to acquire REIT Shares which would otherwise be prohibited
under the Charter. To the extent any attempted Redemption or exchange for REIT
Shares would be in violation of this Section 8.6E, it shall be null and void ab
initio and such Partner shall not acquire any rights or economic interest in the
cash otherwise payable upon such Redemption or the REIT Shares otherwise
issuable upon such exchange.
F.    Notwithstanding anything herein to the contrary (but subject to
Section 8.6E), with respect to any Redemption or exchange for REIT Shares
pursuant to this Section 8.6:
(1)    All OP Units acquired by the General Partner pursuant thereto shall
automatically, and without further action required, be converted into and deemed
to be Limited Partner Interests comprised of the same number and class of OP
Units.
(2)    A Limited Partner may not effect a Redemption for less than one thousand
(1,000) OP Units or, if such Partner holds less than one thousand (1,000) OP
Units, such Partner may effect a Redemption only with respect to all OP Units
held by such Partner.
(3)    A Tendering Partner may not effect more than two (2) Redemptions in a
single calendar year.
(4)    Without the consent of the General Partner, a Limited Partner may not
effect a Redemption during the period after the Partnership Record Date with
respect to a distribution and before the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution.
(5)    The consummation of any Redemption or exchange for REIT Shares shall be
subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
(6)    Each Tendering Partner shall continue to own all OP Units subject to any
Redemption or exchange for REIT Shares, and be treated as a Partner with respect
to such OP Units for all purposes of this Agreement, until such OP Units are
transferred to the General Partner and paid for or exchanged on the Specified
Redemption Date. Until a Specified Redemption Date, the Tendering Partner shall
have no rights as a stockholder of the General Partner with respect to such
Tendering Partner’s OP Units.
(7)    The General Partner shall be entitled to impose restrictions on the
amount of and manner in which OP Units are Redeemed or exchanged pursuant to
this Section 8.6 to the extent the General Partner determines, in its sole and
absolute discretion, such restrictions are necessary or advisable to reduce any
risk of the OP Units being treated as “traded on an established securities
market” or “readily tradable on a secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code.
G.    In the event that the Partnership issues additional Partnership Interests
to any Additional Limited Partner pursuant to Section 4.4B, the General Partner
shall make such revisions to this Section 8.6 as it determines are necessary to
reflect the issuance of such additional Partnership Interests.
H.    Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that it determines to be necessary or
appropriate to cause the partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law that apply
upon a Redemption or exchange of Tendered Units. If a Tendering Partner believes
that it is exempt from withholding upon a Redemption


34



--------------------------------------------------------------------------------




or exchange of Tendered Units, such Partner must furnish the General Partner a
FIRPTA certificate or other documentation requested by the General Partner is a
form acceptable to the General Partner. If the Partnership or the General
Partner is required to withhold and pay over to any taxing authority any amount
upon a Redemption or exchange of Tendered Units and the Cash Amount or the REIT
Shares Amount, as the case may be, equals or exceeds the amount of tax required
to be withheld, the amount withheld shall be treated as an amount received by
such Partner in redemption of its Tendered Units. If the Cash Amount or the REIT
Shares Amount, as the case may be, is less than the amount of tax required to be
withheld, the Tendering Partner shall not receive any Cash Amount or REIT Shares
Amount, and the Tendering Partner shall contribute the excess of the amount of
tax required to be withheld over the Cash Amount or REIT Shares Amount before
such excess taxes are required to be paid to the taxing authority.
ARTICLE 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 9.1    Records and Accounting.
The General Partner shall keep, or cause to be kept, at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including without limitation, all books and records necessary to
provide to the Limited Partners any information, lists and copies of documents
required to be provided pursuant to Section 9.3. Any records maintained by or on
behalf of the Partnership in the regular course of its business may be kept on,
or be in the form of any information storage device, provided, that the records
so maintained are convertible into clearly legible written form within a
reasonable period of time. The books of the Partnership shall be maintained, for
financial and tax reporting purposes, on an accrual basis in accordance with
generally accepted accounting principles.
Section 9.2    Fiscal Year.
The fiscal year of the Partnership shall be the calendar year.
Section 9.3    Reports.
A.    As soon as practicable, but in no event later than 105 days after the
close of each Partnership Year, or such earlier date as they are filed with the
Securities and Exchange Commission, the General Partner shall cause to be
delivered to each Limited Partner as of the close of the Partnership Year, an
annual report containing financial statements of the Partnership, or of the
General Partner if such statements are prepared solely on a consolidated basis
with the General Partner, for such Partnership Year, presented in accordance
with generally accepted accounting principles, such statements to be audited by
a nationally recognized firm of independent public accountants selected by the
General Partner.
B.    As soon as practicable, but in no event later than 45 days after the close
of each calendar quarter (except the last calendar quarter of each year), or
such earlier date as they are filed with the Securities and Exchange Commission,
the General Partner shall cause to be delivered to each Limited Partner as of
the last day of the calendar quarter, a report containing unaudited financial
statements of the Partnership, or of the General Partner, if such statements are
prepared solely on a consolidated basis with the applicable law or regulation,
or as the General Partner determines to be appropriate.
Section 9.4    Nondisclosure of Certain Information.
Notwithstanding the provisions of Sections 9.1 and 9.3, the General Partner may
keep confidential from the Limited Partners any information that the General
Partner believes to be in the nature of trade secrets or other information the
disclosure of which the General Partner in good faith believes is not in the
best interest of the Partnership or which the Partnership is required by law or
by agreements with unaffiliated third parties to keep confidential.


35



--------------------------------------------------------------------------------




ARTICLE 10
TAX MATTERS
Section 10.1    Preparation of Tax Returns.
The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and applicable state income tax purposes
and shall use all reasonable efforts to furnish, within 90 days of the close of
each taxable year, the tax information reasonably required by the Limited
Partners for federal and applicable state income tax reporting purposes.  Each
Limited Partner shall promptly provide the General Partner with any information
reasonably requested by the General Partner relating to any Contributed Property
contributed (directly or indirectly) by such Partner to the Partnership.
Section 10.2    Tax Elections.
A.    Except as otherwise provided herein, the General Partner shall, in its
sole and absolute discretion, determine whether to make any available election
pursuant to the Code, including the election under Section 754 of the Code. The
General Partner shall have the right to seek to revoke any such election
(including without limitation, any election under Section 754 of the Code) upon
the General Partner’s determination in its sole and absolute discretion that
such revocation is the best interests of the Partners.
B.    The Partners, intending to be legally bound, hereby authorize the
Partnership to make an election (the “Safe Harbor Election”) to have the
“liquidation value” safe harbor provided in Proposed Treasury Regulation
Section 1.83-3(1) and the Proposed Revenue Procedure set forth in Internal
Revenue Service Notice 2005-43, as such safe harbor may be modified when such
proposed guidance is issued in final form or as amended by subsequently issued
guidance (the “Safe Harbor”), apply to any interest in the Partnership
transferred to a service provider while the Safe Harbor Election remains
effective, to the extent such interest meets the Safe Harbor requirements
(collectively, such interests are referred to as “Safe Harbor Interests”). The
General Partner is authorized and directed to execute and file any Safe Harbor
Election on behalf of the Partnership and the Partners. The Partnership and the
Partners (including any person to whom an interest in the Partnership is
transferred in connection with the performance of services) hereby agree to
comply with all requirements of the Safe Harbor (including forfeiture
allocations) with respect to all Safe Harbor Interests and to prepare and file
all U.S. federal income tax returns reporting the tax consequences of the
issuance and vesting of Safe Harbor Interests consistent with such final Safe
Harbor guidance. The General Partner is authorized to take such actions as are
necessary to achieve, under the Safe Harbor, the effect that the election and
compliance with all requirements of the Safe Harbor referred to above would be
intended to achieve under Proposed Treasury Regulation Section 1.83-3, including
amending this Agreement.
Section 10.3    Withholding.
Each Partner hereby authorizes the Partnership to withhold from or pay on behalf
of or with respect to such Partner any amount of federal, state, local, or
foreign taxes that the General Partner determines that the Partnership is
required to withhold or pay with respect to any amount distributable or
allocable to such Partner pursuant to this Agreement, including, without
limitation, any taxes required to be withheld or paid by the Partnership
pursuant to Sections 1441, 1442, 1445 or 1446 (including Section 1446(f)) of the
Code. Any amount paid on behalf of or with respect to a Limited Partner shall
constitute a receivable of the Partnership from such Partner, which receivable
shall be paid by such Partner within 15 days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Partner or
(ii) the General Partner determines, in its sole and absolute discretion, that
such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Partner. Any amounts
withheld pursuant to the foregoing clauses (i) or (ii) shall be treated as
having been distributed to such Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Partner’s Partnership Interest to secure such Partner’s obligation to pay
to the Partnership any amounts required to be paid pursuant to this
Section 10.3. Any amounts payable by a Limited Partner hereunder shall bear
interest at the base


36



--------------------------------------------------------------------------------




rate on corporate loans at large United States money center commercial banks, as
published from time to time in the Wall Street Journal, plus two percentage
points (but not higher than the maximum lawful rate) from the date such amount
is due (i.e., 15 days after demand) until such amount is paid in full. Each
Limited Partner shall take such actions as the Partnership or the General
Partner shall request in order to perfect or enforce the security interest
created hereunder.
ARTICLE 11
TRANSFERS AND WITHDRAWALS
Section 11.1    Transfer.
A.    The term “transfer”, when used in this Article 11 with respect to a
Partnership Interest, shall be deemed to refer to a transaction by which a
Partner purports to assign its Partnership Interest to another Person and
includes a sale, assignment, gift (outright or in trust), pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or
otherwise. The term “transfer” when used in this Article 11 does not include any
Redemption or exchange for REIT Shares pursuant to Section 8.6, except as
otherwise provided herein. No part of the interest of a Limited Partner shall be
subject to the claims of any creditor, any spouse for alimony or support, or to
legal process, and may not be voluntarily or involuntarily alienated or
encumbered except as may be specifically provided for in this Agreement or
consented to by the General Partner.
B.    No Partnership Interest shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article 11. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void ab initio unless otherwise consented
to by the General Partner in its sole and absolute discretion.
Section 11.2    Transfer of the Partnership Interest of the General Partner.
A.    The General Partner may not Transfer any of its General Partner Interest
or withdraw as General Partner, or Transfer any of its Limited Partner Interest,
except (i) if holders of at least two-thirds of the Limited Partner Interests
consent to such Transfer or withdrawal; (ii) if such Transfer is to an entity
which is wholly owned by the General Partner and is a Qualified REIT Subsidiary;
or (iii) in connection with a transaction described in Section 11.2C or 11.2D
(as applicable).
B.    In the event the General Partner withdraws as general partner of the
Partnership in accordance with Section 11.2A, the General Partner’s General
Partner Interest shall immediately be converted into a Limited Partner Interest.
C.    Except as otherwise provided in Section 11.2D, the General Partner shall
not engage in any merger, consolidation or other combination of the General
Partner with or into another Person (other than a merger in which the General
Partner is the surviving entity) or sale of all or substantially all of its
assets, or any reclassification, or any recapitalization of outstanding REIT
Stock (other than a change in par value, or from par value to no par value, or
as a result of a subdivision or combination of REIT Stock) (a “Transaction”),
unless in connection with the Transaction all Limited Partners will either
receive, or will have the right to elect to receive, for each OP Unit an amount
of cash, securities, or other property equal to the amount of cash, securities
or other property or value paid in the Transaction to or received by a holder of
one REIT Share corresponding to such OP Unit in consideration of one REIT Share
(subject to any adjustments set forth in the definition of the “REIT Shares
Amount” as determined by the General Partner) at any time during the period from
and after the date on which the Transaction is consummated; provided that if, in
connection with the Transaction, a purchase, tender or exchange offer (“Offer”)
shall have been made to and accepted by the holders of more than 50% of the
outstanding REIT Shares, each holder of OP Units shall be given the option to
exchange its OP Units for the amount of cash, securities, or other property
which a Limited Partner would have received had it (i) exercised its right of
Redemption and (ii) sold, tendered or exchanged pursuant to the Offer the REIT
Shares received upon exercise of the right of Redemption immediately prior to
the expiration of the Offer.


37



--------------------------------------------------------------------------------




The foregoing is not intended to, and does not, affect the ability of (i) a
stockholder of the General Partner to sell its stock in the General Partner or
(ii) the General Partner to perform its obligations (under agreement or
otherwise) to such stockholders (including the fulfillment of any obligations
with respect to registering the sale of stock under applicable securities laws).
D.    Notwithstanding Section 11.2C, the General Partner may merge into or
consolidate with another entity if immediately after such merger or
consolidation: (i) substantially all of the assets of the successor or surviving
entity (the “Surviving General Partner”), other than OP Units held by the
General Partner, are contributed to the Partnership as a Capital Contribution in
exchange for OP Units with a fair market value equal to the value of the assets
so contributed as determined by the Surviving General Partner in good faith and
(ii) the Surviving General Partner expressly agrees to assume all obligations of
the General Partner hereunder.
Upon such contribution and assumption, the Surviving General Partner shall have
the right and duty to amend this Agreement as set forth in this Section 11.2D.
The Surviving General Partner shall in good faith arrive at a new method for the
calculation of the REIT Shares Amount for an OP Unit after any such merger or
consolidation so as to approximate the existing method for such calculation as
closely as reasonably possible. Such calculation shall take into account, among
other things, the kind and amount of securities, cash and other property that
was receivable upon such merger or consolidation by a holder of REIT Shares or
options, warrants or other rights relating thereto, and which a holder of OP
Units could have acquired had such OP Units been redeemed for REIT Shares
immediately prior to such merger or consolidation. Such amendment to this
Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for in the definition of REIT Shares Amount.
The above provisions of this Section 11.2D shall similarly apply to successive
mergers or consolidations permitted hereunder.
Section 11.3    Limited Partners’ Rights to Transfer.
A.    Prior to the first anniversary of the Effective Date, no Limited Partner
shall transfer all or any portion of its Partnership Interest to any transferee
without the consent of the General Partner, which consent may be withheld in
their sole and absolute discretion; provided, however, that any Limited Partner
may, at any time, without the consent of the General Partner, (i) transfer all
or any portion of its Partnership Interest to the General Partner, (ii) transfer
all or any portion of its Partnership Interest to an Affiliate, another original
Limited Partner or to an Immediate Family Member, subject to the provisions of
Section 11.6, (iii) transfer all or any portion of its Partnership Interest to a
trust for the benefit of a charitable beneficiary or to a charitable foundation,
subject to the provisions of Section 11.6, and (iv) subject to the provisions of
Section 11.6, pledge (a “Pledge”) all or any portion of its Partnership Interest
to a lending institution, which is not an Affiliate of such Limited Partner, as
collateral or security for a bona fide loan or other extension of credit, and
transfer such pledged Partnership Interest to such lending institution in
connection with the exercise of remedies under such loan or extension or credit,
and the transfer of such pledged Partnership Interest by the lender to any
transferee. Each Limited Partner or Assignee (resulting from a transfer made
pursuant to clauses (i)-(iv) of the proviso of the preceding sentence) shall
have the right to transfer all or any portion of its Partnership Interest,
subject to the provisions of Section 11.6 and the satisfaction of each of the
following conditions (in addition to the right of each such Limited Partner or
Assignee to continue to make any such transfer permitted by clauses (i)-(iv) of
such proviso without satisfying either of the following conditions):
(1)    General Partner Right of First Refusal. The transferring Partner shall
give written notice of the proposed transfer to the General Partner, which
notice shall state (i) the identity of the proposed transferee, and (ii) the
amount and type of consideration proposed to be received for the transferred OP
Units. The General Partner shall have ten (10) business days upon which to give
the transferring Partner notice of its election to acquire the OP Units on the
proposed terms. If it so elects, it shall purchase the OP Units on such terms
within ten (10) business days after giving notice of such election. If it does
not so elect, the transferring Partner may transfer such OP Units to a third
party, on economic terms no more favorable to the transferee than the proposed
terms, subject to the other conditions of this Section 11.3.


38



--------------------------------------------------------------------------------




(2)    Qualified Transferee. Any transfer of a Partnership Interest shall be
made only to Qualified Transferees. It is a condition to any transfer otherwise
permitted hereunder that the transferee assumes by operation of law or express
agreement all of the obligations of the transferor Limited Partner under this
Agreement with respect to such transferred Partnership Interest and no such
transfer (other than pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor Partner are assumed by a successor
corporation by operation of law) shall relieve the transferor Partner of its
obligations under this Agreement without the approval of the General Partner, in
its reasonable discretion. Notwithstanding the foregoing, any transferee of any
transferred Partnership Interest shall be subject to any and all ownership
limitations contained in the Charter, which may limit or restrict such
transferee’s ability to exercise its Redemption rights, and to the
representations in Section 3.4.D. Any transferee, whether or not admitted as a
Substituted Limited Partner, shall take subject to the obligations of the
transferor hereunder. Unless admitted as a Substituted Limited Partner, no
transferee, whether by a voluntary transfer, by operation of law or otherwise,
shall have any rights hereunder, other than the rights of an Assignee as
provided in Section 11.5.
B.    If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator, or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to transfer all or any part of his or its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.
C.    The General Partner may prohibit any transfer otherwise permitted under
Section 11.3 by a Limited Partner of his or her OP Units if, in the opinion of
legal counsel to the Partnership, such transfer would require the filing of a
registration statement under the Securities Act by the Partnership or would
otherwise violate any federal or state securities laws or regulations applicable
to the Partnership or the Partnership Unit.
Section 11.4    Substituted Limited Partners.
A.    No Limited Partner shall have the right to substitute a transferee as a
Limited Partner in his or her place (including any transferee permitted by
Section 11.3). The General Partner shall, however, have the right to consent to
the admission of a transferee of the interest of a Limited Partner pursuant to
this Section 11.4 as a Substituted Limited Partner, which consent may be given
or withheld by the General Partner in its sole and absolute discretion. The
General Partner’s failure or refusal to permit a transferee of any such
interests to become a Substituted Limited Partner shall not give rise to any
cause of action, whether at law or in equity, against the Partnership or any
Partner.
B.    A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement. The admission of any transferee as a Substituted Limited Partner
shall be subject to the transferee executing and delivering to the General
Partner an acceptance of all of the terms and conditions of this Agreement
(including without limitation, the provisions of Section 2.4 and such other
documents or instruments as may be required to effect the admission), each in
form and substance satisfactory to the General Partner) and the acknowledgment
by such transferee that each of the representations and warranties set forth in
Section 3.4 are true and correct with respect to such transferee as of the date
of the transfer of the Partnership Interest to such transferee and will continue
to be true to the extent required by such representations and warranties.
C.    Upon the admission of a Substituted Limited Partner, the General Partner
shall amend Exhibit A to reflect the name, address, number of OP Units, and
Percentage Interest of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and interest of the predecessor of such
Substituted Limited Partner.
Section 11.5    Assignees.
If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Limited Partner, as described in Section 11.4, such


39



--------------------------------------------------------------------------------




transferee shall be considered an Assignee for purposes of this Agreement. An
Assignee shall be entitled to all the rights of an assignee of a limited
partnership interest under the Act, including the right to receive distributions
from the Partnership and the share of Net Income, Net Loss, gain and loss
attributable to the OP Units assigned to such transferee, the rights to transfer
the OP Units provided in this Article 11, the right of Redemption provided in
Section 8.6, but shall not be deemed to be a holder of OP Units for any other
purpose under this Agreement, and shall not be entitled to effect a Consent with
respect to such OP Units on any matter presented to the Limited Partners for
approval (such Consent remaining with the transferor Limited Partner). In the
event any such transferee desires to make a further assignment of any such
Partnership Units, such transferee shall be subject to all the provisions of
this Article 11 to the same extent and in the same manner as any Limited Partner
desiring to make an assignment of OP Units. Notwithstanding anything contained
in this Agreement to the contrary, as a condition to becoming an Assignee, any
prospective Assignee must first execute and deliver to the Partnership an
acknowledgment that each of the representations and warranties set forth in
Section 3.4 are true and correct with respect to such prospective Assignee as of
the date of the prospective assignment of the Partnership Interest to such
prospective Assignee and will continue to be true to the extent required by such
representations or warranties.
Section 11.6    General Provisions.
A.    No Limited Partner may withdraw from the Partnership other than as a
result of (i) a permitted transfer of all of such Limited Partner’s OP Units in
accordance with this Article 11 and the transferee(s) of such Partnership Units
being admitted to the Partnership as a Substituted Limited Partner or
(ii) pursuant to the exercise of its right of Redemption of all of such Limited
Partner’s OP Units under Section 8.6; provided that after such transfer,
exchange or redemption such Limited Partner owns no Partnership Interest.
B.    Any Limited Partner who shall transfer all of such Limited Partner’s OP
Units in a transfer permitted pursuant to this Article 11 where such transferee
was admitted as a Substituted Limited Partner or pursuant to the exercise of its
rights of Redemption of all of such Limited Partner’s OP Units under Section 8.6
shall cease to be a Limited Partner; provided that after such transfer, exchange
or redemption such Limited Partner owns no Partnership Interest.
C.    Transfers pursuant to this Article 11 may only be made on the first day of
a fiscal quarter of the Partnership, unless the General Partner otherwise
agrees.
D.    If any Partnership Interest is transferred, assigned or redeemed during
any quarterly segment of the Partnership’s Partnership Year in compliance with
the provisions of this Article 11 or transferred or redeemed pursuant to
Section 8.6, on any day other than the first day of a Partnership Year, then Net
Income, Net Loss, each item thereof and all other items attributable to such
Partnership Interest for such Partnership Year shall be divided and allocated
between the transferor Partner and the transferee Partner by taking into account
their varying interests during the Partnership Year using a method selected by
the General Partner that is in accordance with Section 706(d) of the
Code. Except as otherwise agreed by the General Partner, all distributions of
Available Cash with respect to which the Partnership Record Date is before the
date of such transfer, assignment, exchange or redemption shall be made to the
transferor Partner, and all distributions of Available Cash thereafter, in the
case of a transfer or assignment other than a redemption, shall be made to the
transferee Partner.
E.    In addition to any other restrictions on transfer herein contained,
including without limitation the provisions of this Article 11, in no event may
any transfer or assignment of a Partnership Interest by any Partner (including
pursuant to a Redemption or exchange for REIT Shares by the Partnership or the
General Partner) be made (i) to any person or entity who lacks the legal right,
power or capacity to own a Partnership Interest; (ii) in violation of applicable
law; (iii) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, of any component portion of a
Partnership Interest, such as the Capital Account, or rights to distributions,
separate and apart from all other components of a Partnership Interest;; (iv) if
in the opinion of counsel to the Partnership such transfer could cause the
Partnership to cease to be classified as a partnership for federal income tax
purposes (except as a result of the Redemption or exchange for REIT Shares of
all Partnership Interests held by all Limited Partners); (v) if such transfer
could, in the opinion of counsel to the Partnership, cause the Partnership to
become, with respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-


40



--------------------------------------------------------------------------------




interest” (as defined in Section 3(14) of ERISA) or a “disqualified person” (as
defined in Section 4975(c) of the Code); (vi) if such transfer could, in the
opinion of counsel to the Partnership, cause any portion of the assets of the
Partnership to constitute assets of any employee benefit plan pursuant to
Department of Labor Regulations Section 2510.2-101; (vii) if such transfer
requires the registration of such Partnership Interest pursuant to any
applicable federal or state securities laws; (viii) except with the consent of
the General Partner, which may be given or withheld in its sole and absolute
discretion, if such transfer (1) could be treated as effectuated through an
“established securities market” or a “secondary market” (or the substantial
equivalent thereof) within the meaning of Section 7704 of the Code, (2) could
cause the Partnership to become a “publicly traded partnership,” as such term is
defined in Sections 469(k)(2) or 7704(b) of the Code, (3) could be in violation
of Section 3.4.E(5), or (4) could cause the Partnership to fail one or more of
the PTP Safe Harbors (as defined below); (ix) if such transfer subjects the
Partnership to be regulated under the Investment Company Act of 1940, the
Investment Advisors Act of 1940 or the Employee Retirement Income Security Act
of 1974, each as amended; (x) except with the consent of the General Partner,
which may be given or withheld in its sole discretion, if the transferee or
assignee of such Partnership Interest is unable to make the representations set
forth in Section 3.4C; (xi) if such transfer is made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, except with the consent of the General
Partner, which may be given or withheld in its sole and absolute discretion; and
provided, that, as a condition to granting such consent the lender may be
required to enter into an arrangement with the Partnership and the General
Partner to redeem or exchange for the REIT Shares Amount any OP Units in which a
security interest is held simultaneously with the time at which such lender
would be deemed to be a partner in the Partnership for purposes of allocating
liabilities to such lender under Section 752 of the Code; or (xii) if in the
opinion of legal counsel for the Partnership such transfer could adversely
affect the ability of the General Partner to continue to qualify as a REIT or,
except with the consent of the General Partner, which may be given or withheld
in its sole and absolute discretion, subject the General Partner to any
additional taxes under Section 857 or Section 4981 of the Code.
F.    The General Partner shall monitor the transfers of interests in the
Partnership (including any acquisition of OP Units by the Partnership or the
General Partner) to determine (i) if such interests could be treated as being
traded on an “established securities market” or a “secondary market” (or the
substantial equivalent thereof), within the meaning of Section 7704 of the Code
and (ii) whether such transfers of interests could result in the Partnership
being unable to qualify for the “safe harbors” set forth in Regulations
Section 1.7704-1 (or such other guidance subsequently published by the IRS
setting forth safe harbors under which interests will not be treated as “readily
tradable on a secondary market” (or the substantial equivalent thereof), within
the meaning of Section 7704 of the Code) (the “PTP Safe Harbors”). The General
Partner shall have the authority (but shall not be required) to take any steps
it determines are necessary or appropriate in its sole and absolute discretion
to prevent any trading of interests which could cause the Partnership to become
a “publicly traded partnership” within the meaning of Code Section 7704, or any
recognition by the Partnership of such transfers, or to ensure that one or more
of the PTP Safe Harbors is met.
Section 11.7    Put Right of General Partner.
The General Partner shall have the right at any time (the “GP Put Right”) to
require the Partnership to redeem any portion of the General Partner Interest
for the purpose of providing the General Partner with sufficient funds to enable
it to make repurchases of its stock. The General Partner shall exercise the GP
Put Right at any time by providing the Partnership with written notice of its
desire to exercise the GP Put Right. The purchase price to be paid by the
Partnership for the portion of the General Partner Interest that the General
Partner desires to be redeemed shall equal the fair market value of such portion
as determined by Appraisal, and shall be paid in cash within one hundred twenty
(120) days after the General Partner provides the written notice required under
this Section 11.7. In the event that the General Partner exercises the GP Put
Right, the OP Units held by the General Partner shall be reduced as appropriate.


41



--------------------------------------------------------------------------------




ARTICLE 12
ADMISSION OF PARTNERS
Section 12.1    Admission of Successor General Partner.
A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective upon such
transfer. Any such transferee shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. In the case
of such admission on any day other than the first day of a Partnership Year, all
items attributable to the General Partner Interest for such Partnership Year
shall be allocated between the transferring General Partner and such successor
as provided in Article 11.
Section 12.2    Admission of Additional Limited Partners.
A.    After the admission to the Partnership of the initial Limited Partners on
the date hereof, a Person who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 2.4 and (ii) such other documents or
instruments as may be required in the discretion of the General Partner in order
to effect such Person’s admission as an Additional Limited Partner.
B.    Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded on the books and records of the Partnership, following the
receipt of the Capital Contribution in respect of such Limited Partner and the
consent of the General Partner to such admission. If any Additional Limited
Partner is admitted to the Partnership on any day other than the first day of a
Partnership Year, then Net Income, Net Loss, each item thereof and all other
items allocable among Partners and Assignees for such Partnership Year shall be
allocated among such Limited Partner and all other Partners and Assignees by
taking into account their varying interests during the Partnership Year using a
method selected by the General Partner that is in accordance with
Section 706(d) of the Code. All distributions of Available Cash with respect to
which the Partnership Record Date is before the date of such admission shall be
made solely to Partners and Assignees other than the Additional Limited Partner
(other than in its capacity as an Assignee) and, except as otherwise agreed to
by the Additional Limited Partners and the General Partner, all distributions of
Available Cash thereafter shall be made to all Partners and Assignees including
such Additional Limited Partner.
Section 12.3    Amendment of Agreement and Certificate of Limited Partnership.
For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4.
ARTICLE 13
DISSOLUTION AND LIQUIDATION
Section 13.1    Dissolution.
The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this


42



--------------------------------------------------------------------------------




Agreement. Upon the withdrawal of the General Partner, any successor General
Partner (selected as described in Section 13.1B below) shall continue the
business of the Partnership. The Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following (each a
“Liquidating Event”):
A.    the expiration of its term as provided in Section 2.5;
B.    an event of withdrawal of the General Partner, as defined in the Act,
unless, within 90 days after the withdrawal, all of the remaining Partners agree
in writing, in their sole and absolute discretion, to continue the business of
the Partnership and to the appointment, effective as of the date of withdrawal,
of a substitute General Partner;
C.    subject to compliance with Section 11.2, an election to dissolve the
Partnership made by the General Partner, in its sole and absolute discretion;
D.    entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act;
E.    any sale or other disposition of all or substantially all of the assets of
the Partnership or a related series of transactions that, taken together, result
in the sale or other disposition of all or substantially all of the assets of
the Partnership;
F.    the Incapacity of the General Partner, unless all of the remaining
Partners in their sole and absolute discretion agree in writing to continue the
business of the Partnership and to the appointment, effective as of a date prior
to the date of such Incapacity, of a substitute General Partner;
G.    the redemption or exchange for REIT Shares of all Partnership Interests
(other than those of the General Partner) pursuant to this Agreement; or
H.    a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to the entry of such order or judgment all of the remaining Partners agree in
writing to continue the business of the Partnership and to the appointment,
effective as of a date prior to the date of such order or judgment, of a
substitute General Partner.
Section 13.2    Winding Up.
A.    Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and
Partners. No Partner shall take any action that is inconsistent with, or not
necessary to or appropriate for, the winding up of the Partnership’s business
and affairs. The General Partner (or, in the event there is no remaining General
Partner, any Person elected by a Majority in Interest of the Limited Partners
(the “Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:
(1)    First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;
(2)    Second, to the payment and discharge of all of the Partnership’s debts
and liabilities to the General Partner;


43



--------------------------------------------------------------------------------




(3)    Third, to the payment and discharge of all of the Partnership’s debts and
liabilities to the other Partners; and
(4)    The balance, if any, to the General Partner and the Limited Partners in
proportion to their positive Capital Account balances, determined after taking
into account all Capital Account adjustments for all prior periods and the
Partnership taxable year during which the liquidation occurs (other than those
made as a result of the liquidating distribution set forth in this
Section 13.2A(4)).
(5)    Notwithstanding the provisions of Section 13.2A which require liquidation
of the assets of the Partnership, but subject to the order of priorities set
forth therein, if prior to or upon dissolution of the Partnership the Liquidator
determines that an immediate sale of part or all of the Partnership’s assets
would be impractical or would cause undue loss to the Partners, the Liquidator
may, in its sole and absolute discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy liabilities of the
Partnership (including to those Partners as creditors) and/or distribute to the
Partners, in lieu of cash, as tenants in common and in accordance with the
provisions of Section 13.2A, undivided interests in such Partnership assets as
the Liquidator deems not suitable for liquidation. Any such distributions
in-kind shall be made only if, in the good faith judgment of the Liquidator,
such distributions in-kind are in the best interest of the Partners, and shall
be subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time. The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.
Section 13.3    Capital Contribution Obligation.
A.    If any Partner has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions and allocations for the taxable
years, including the year during which such liquidation occurs), such Partner
shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit at any time shall not
be considered a debt owed to the Partnership or to any other Person for any
purpose whatsoever, except to the extent otherwise expressly agreed to by such
Partner and the Partnership.
Section 13.4    Compliance with Timing Requirements of Regulations.
In the discretion of the Liquidator or the General Partner, a pro rata portion
of the distributions that would otherwise be made to the General Partner and
Limited Partners pursuant to this Article 13 may be:
(1)    distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of the Liquidator or the General
Partner, in the same proportions and the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement; or
(2)    withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided, that such
withheld or escrowed amounts shall be distributed to the General Partner and
Limited Partners in the manner and priority set forth in Section 13.2A as soon
as practicable.
Section 13.5    Deemed Distribution and Recontribution.
Notwithstanding any other provision of this Article 13, in the event the
Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up. Instead, the Partnership shall be deemed to have contributed all of
its assets and


44



--------------------------------------------------------------------------------




liabilities to a new partnership in exchange for an interest in the new
partnership. Immediately thereafter, the Partnership shall be deemed to
distribute interests in the new partnership to the General Partner and Limited
Partners in proportion to their respective interests in the Partnership in
liquidation of the Partnership.
Section 13.6    Rights of Limited Partners.
Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of his Capital
Contribution and shall have no right or power to demand or receive property from
the General Partner. No Limited Partner shall have priority over any other
Limited Partner as to the return of his Capital Contributions, distributions or
allocations.
Section 13.7    Notice of Dissolution.
In the event a Liquidating Event occurs or an event occurs that would, but for
provisions of Section 13.1, result in a dissolution of the Partnership, the
General Partner shall, within 30 days thereafter, provide written notice thereof
to each of the Partners and to all other parties with whom the Partnership
regularly conducts business (as determined in the discretion of the General
Partner) and shall publish notice thereof in a newspaper of general circulation
in each place in which the Partnership regularly conducts business (as
determined in the discretion of the General Partner).
Section 13.8    Cancellation of Certificate of Limited Partnership.
Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2, the Partnership shall be terminated and the
Certificate and all qualifications of the Partnership as a foreign limited
partnership in jurisdictions shall be cancelled and such other actions as may be
necessary to terminate the Partnership shall be taken.
Section 13.9    Reasonable Time for Winding-Up.
A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, in order to minimize any losses otherwise attendant upon such
winding-up, and the provisions of this Agreement shall remain in effect between
the Partners during the period of liquidation.
Section 13.10    Waiver of Partition.
Each Partner hereby waives any right to partition of the Partnership property.
ARTICLE 14
AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS
Section 14.1    Amendments.
A.    The actions requiring consent or approval of the Partners or of the
Limited Partners pursuant to this Agreement, including Section 7.3, or otherwise
pursuant to applicable law, are subject to the procedures in this Article 14.
B.    Amendments to this Agreement requiring the consent or approval of Limited
Partners may be proposed by the General Partner or by Limited Partners holding
twenty-five percent (25%) or more of the Partnership Interests held by Limited
Partners. Following such proposal, the General Partner shall submit any proposed
amendment to the Partners or to the Limited Partners, as applicable. The General
Partner shall seek the written consent of the Limited Partners on the proposed
amendment or shall call a meeting to vote thereon and to transact any other
business that it may deem appropriate. For purposes of obtaining a written
consent, the General Partner may require a response within a reasonable
specified time, but not less than 15 days, and failure to respond


45



--------------------------------------------------------------------------------




in such time period shall constitute a consent which is consistent with the
General Partner’s recommendation (if so recommended) with respect to the
proposal; provided, that, an action shall become effective at such time as
requisite consents are received even if prior to such specified time.
Section 14.2    Action by the Partners.
A.    Meetings of the Partners may be called by the General Partner and shall be
called upon the receipt by the General Partner of a written request by Limited
Partners holding twenty-five percent (25%) or more of the Partnership Interests
held by Limited Partners. The notice shall state the nature of the business to
be transacted. Notice of any such meeting shall be given to all Partners not
less than seven days nor more than 30 days prior to the date of such
meeting. Partners may vote in person or by proxy at such meeting. Whenever the
vote or Consent of the Limited Partners or of the Partners is permitted or
required under this Agreement, such vote or Consent may be given at a meeting of
Partners or may be given in accordance with the procedure prescribed in
Section 14.1.
B.    Any action required or permitted to be taken at a meeting of the Partners
may be taken without a meeting if a written consent setting forth the action so
taken is signed by the percentage as is expressly required by this Agreement for
the action in question. Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of the
Percentage Interests of the Partners (expressly required by this
Agreement). Such consent shall be filed with the General Partner. An action so
taken shall be deemed to have been taken at a meeting held on the effective date
so certified.
C.    Each Limited Partner may authorize any Person or Persons to act for him by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or his
attorney-in-fact. No proxy shall be valid after the expiration of 11 months from
the date thereof unless otherwise provided in the proxy. Every proxy shall be
revocable at the pleasure of the Limited Partner executing it.
D.    Each meeting of Partners shall be conducted by the General Partner or such
other Person as the General Partner may appoint pursuant to such rules for the
conduct of the meeting as the General Partner or such other Person deems
appropriate.
E.    On matters on which Limited Partners are entitled to vote, each Limited
Partner shall have a vote equal to the number of OP Units held.
ARTICLE 15
GENERAL PROVISIONS
Section 15.1    Addresses and Notice.
Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to the Partner or
Assignee at the address set forth in Exhibit A or such other address as the
Partners shall notify the General Partner in writing.
Section 15.2    Titles and Captions.
All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.


46



--------------------------------------------------------------------------------




Section 15.3    Pronouns and Plurals.
Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.
Section 15.4    Further Action.
The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
Section 15.5    Binding Effect.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
Section 15.6    Creditors.
Other than as expressly set forth herein with respect to Indemnitees, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.
Section 15.7    Waiver.
No failure or delay by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon any breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.
Section 15.8    Counterparts.
This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same
counterpart. Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.


Section 15.9    Applicable Law.
This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to the principles of conflicts of law.
Section 15.10    Invalidity of Provisions.
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
Section 15.11    Entire Agreement.
This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any other
prior written or oral understandings or agreements among them with respect
thereto.


47



--------------------------------------------------------------------------------




Section 15.12    No Rights as Stockholders.
Nothing contained in this Agreement shall be construed as conferring upon the
holders of OP Units any rights whatsoever as stockholders of the General
Partner, including without limitation any right to receive dividends or other
distributions made to stockholders of the General Partner or to vote or to
consent or to receive notice as stockholders in respect of any meeting of
stockholders for the election of directors of the General Partner or any other
matter.


48



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Limited
Partnership as of the date first written above.


GENERAL PARTNER:


SILA REALTY TRUST, INC.




By:    /s/ Michael A. Seton
Name: Michael A. Seton
Title: Chief Executive Officer








LIMITED PARTNER:


SILA REIT, LLC




By: Sila Realty Trust, Inc., its Sole Member


By:    /s/ Kay C. Neely
Name: Kay C. Neely
Title: Chief Financial Officer
















[Signature Page to Third Amended and Restated Agreement of Limited Partnership
of Sila Realty Operating Partnership, LP]



--------------------------------------------------------------------------------





Annex A – Certain Audit Matters


(a)    Appointment; Resignation. The Partners hereby appoint Kay C. Neely as the
“partnership representative” as provided in Code Section 6223(a) (the
“Partnership Representative”). The Partnership Representative can be removed at
any time by a vote of the General Partner. The Partnership Representative shall
resign if he is no longer a direct or indirect member of the Partnership. In the
event of the resignation or removal of the Partnership Representative, the
General Partner shall select a replacement Partnership Representative. If the
resignation or removal of the Partnership Representative occurs prior to the
effectiveness of the resignation or removal under applicable Treasury
Regulations or other administrative guidance, the Partnership Representative
that has resigned or been removed shall not take any actions in his capacity as
Partnership Representative except as directed by the General Partner.
(b)    Tax Examinations and Audits. The Partnership Representative shall
promptly notify the Partners of the commencement of any tax audit of the
Partnership, upon receipt of a tax assessment and upon the receipt of a notice
of final partnership administrative adjustment or final partnership adjustment
and shall keep the Partners reasonably informed of the status of any tax audit
or resulting administrative or judicial proceeding. Without the consent of the
General Partner, the Partnership Representative shall not extend the statute of
limitations, file a request for administrative adjustment, file suit relating to
any Partnership tax refund or deficiency or enter into any settlement agreement
relating to items of income, gain, loss or deduction of the Partnership with any
taxing authority.
(c)    Elections. With respect to any imputed underpayment, the Partnership
Representative shall take such actions, on a timely basis, as directed by the
General Partner, including whether to (i) file a petition for readjustment in
the Tax Court, federal district court, or the Court of Federal Claims, (ii)
cause the Partnership to pay the imputed underpayment under Code Section 6225,
or (iii) make the election under Code Section 6226. If the General Partner
directs the Partnership Representative to cause the Partnership to pay the
imputed underpayment under Code Section 6225, (A) the Partners shall take such
actions as requested by the Partnership Representative, including filing amended
tax returns and paying any tax due under Code Section 6225(c)(2)(A) or paying
any tax due and providing applicable information to the Internal Revenue Service
under Code Section 6225(c)(2)(B) and (B) the Partnership shall make any
modifications available under Code Section 6225(c)(3), (4), and (5) as directed
by the General Partner. If the Partnership economically bears (or is required to
economically bear) any imputed underpayment and the General Partner determines
that any portion of such liability is attributable to a Partner or former
Partner, then such amount shall be paid by such Person to the Partnership. Any
such payment made by a Partner shall not be treated as a capital contribution,
except to the extent required for purposes of maintaining Capital Account
balances. Any amount not paid by a Partner or former Partner within fifteen (15)
days of a request by the Partnership Representative pursuant to this clause (c)
shall accrue interest at an annual rate equal to the lesser of fifteen (15%) and
the highest rate permitted by applicable law. Any imputed underpayment amount
paid by the Partnership on behalf of a Partner and not reimbursed by that
Partner shall be treated as a distribution to such Partner.
(d)    Tax Returns and Tax Deficiencies. Each Partner agrees that such Partner
shall not treat any Partnership item inconsistently on such Partner’s federal,
state, foreign, or other income tax return with the treatment of the item on the
Partnership’s return. Any deficiency for taxes imposed on any Partner or former
Partner (including penalties, additions to tax or interest imposed with respect
to such taxes, and any taxes imposed pursuant to Code Section 6226) shall be
paid by such Partner or former Partner and if required to be paid (and actually
paid) by the Partnership, will be recoverable from such Partner or former
Partner.
(e)    Cooperation by Partners and Former Partners. Each Partner and former
Partner shall provide such cooperation and assistance, including timely
executing and filing forms or other statements and providing information about
the Partner, as is reasonably requested by the Partnership Representative to
enable the Partnership to satisfy any applicable tax reporting or compliance
requirements, to make any tax election or to qualify for an exception from or
reduced rate of tax or other tax benefit or be relieved of liability for any tax
regardless of whether such requirement, tax benefit or tax liability existed on
the date such Partner was admitted to the Partnership. If a


Annex A - 1



--------------------------------------------------------------------------------




Partner fails to provide any such forms, statements, or other information
requested by the Partnership Representative, such Partner shall indemnify the
Partnership for the share of any tax deficiency paid or payable by the
Partnership that is due to such failure (as reasonably determined by the
Partnership Representative).
(f)    Indemnification of Partnership Representative. The Partnership shall, to
the fullest extent permitted by the Act and other applicable law as it presently
exists or may hereafter be amended, indemnify and hold harmless any Person who
serves as Partnership Representative, or as an officer or director of a
corporate Partnership Representative, with respect to any claim or demand
against such Person and any debt, obligation or other liability incurred by such
Person by reason of such Person’s former or present capacity as the Partnership
Representative (or as an officer or director of a corporate Partnership
Representative). The indemnification provided hereunder shall not be deemed
exclusive of any other rights to which any Person may be entitled under this
Agreement, or under any applicable law, other agreement, vote of the General
Partners, or otherwise. For purposes of this paragraph (g), any provisions of
the Act that restrict or prohibit the Partnership from indemnifying a General
Partner shall be deemed to also restrict or prohibit the Partnership from
indemnifying any Person who serves as Partnership Representative, or as an
officer or director of a corporate Partnership Representative. Any amendment,
modification or repeal of any portion of this paragraph (g) shall not adversely
affect any right or protection of a Partnership Representative in respect of any
act or omission occurring prior to the time of such amendment, modification or
repeal.
(2)    (h)     Tax Matters Partner. For tax returns filed with respect to
taxable years beginning before December 31, 2017, this clause (g) shall apply,
and references to Code sections in this clause (g) refer to the Code sections as
in effect prior to such sections’ amendment by the Bipartisan Budget Act of 2015
(P.L. 114-74). The General Partner shall be the “tax matters partner” of the
Partnership (“Tax Matters Partner”) with respect to such returns and years (any
federal income tax audit matters relating to such a return or year, a “Pre-BBA
Matter”). With respect to Pre-BBA Matters, the Tax Matters Partner is authorized
to take any and all actions that it deems to be necessary or appropriate, and
each other Partner hereby agrees to be bound by (and to take any actions
necessary to give effect to) any such actions and decisions that the tax matters
partner determines with respect to Pre-BBA Matters. The taking of any action and
the incurring of any expense by the Tax Matters Partner in such capacity, except
to the extent required by law, is a matter in the sole and absolute discretion
of the Tax Matters Partner and the provisions relating to indemnification of the
General Partner set forth in Section 7.7 shall be fully applicable to the Tax
Matters Partner in its capacity as such. The Tax Matters Partner shall receive
no compensation for its services as such. All third party costs and expenses
incurred by the Tax Matters Partner in performing its duties as such (including
legal and accounting fees) shall be borne by the Partnership.
(a)    Tax Counsel. The Partnership Representative and Tax Matters Partner may
employ tax counsel to represent the Partnership in connection with any tax audit
or investigation of the Partnership and any administrative or judicial
proceedings arising out of such audit. The fees and expenses of such counsel
shall be a Partnership expense and shall be paid by the Partnership.
(b)    Survival. The obligations of each Partner or former Partner under
this Annex A shall survive the transfer or redemption by such Partner of its
partnership interest, the termination of this Agreement, or the dissolution of
the Partnership.








Annex A - 2



--------------------------------------------------------------------------------





EXHIBIT A
PARTNERS, OP UNITS, PERCENTAGE INTERESTS1 
Names and Addresses:
 
Class A
OP Units
Class I OP Units
Class T2 OP Units
Class T
OP Units
Percentage
Interest
General Partner
 
 
 
 
 
 
Sila Realty Trust, Inc. f/k/a Carter Validus Mission Critical REIT II, Inc.
 
 
 
 
 
 
4890 West Kennedy Blvd., Suite 650
Tampa, FL 33609
 
 
 
 
 
 
Limited Partner(s)
 
 
 
 
 
 
Sila REIT, LLC f/k/a Carter Validus Mission Critical REIT II, LLC
4890 West Kennedy Blvd., Suite 650
Tampa, FL 33609
 
 
 
 
 
 













































 

1 To be completed by Company.


Annex A - 1



--------------------------------------------------------------------------------





EXHIBIT B
ALLOCATIONS
1.    Allocations.
(a)    Allocations of Net Income or Net Loss. Except as otherwise provided in
this Agreement, after giving effect to the special allocations in the second
paragraph of (b) below and paragraph 2, Net Income or Net Loss shall be
allocated among the General Partner and Limited Partners pro rata in proportion
with their respective Percentage Interests.


(b) If any Partnership Interest is transferred during any fiscal year of the
Partnership, in compliance with the provisions of Article 11, Net Income or Net
Loss, each item thereof and all other items attributable to such interest for
such fiscal year shall be divided and allocated between the transferor Partner
and the transferee Partner by taking into account their varying interests during
the fiscal year in accordance with Section 706(d) of the Code and corresponding
Regulations, using the interim closing of the books method (unless the General
Partner, in its sole and absolute discretion, elects to adopt a daily, weekly,
or a monthly proration period, in which event Net Income or Net Loss, each item
thereof and all other items attributable to such interest for such fiscal year
shall be prorated based upon the applicable method selected by the General
Partner). Solely for purposes of making such allocations, each of such items for
the calendar month in which the transfer or redemption occurs shall be allocated
to the Person who is a Partner as of midnight on the last day of said month. All
distributions of Available Cash attributable to any OP Unit with respect to
which the Partnership Record Date is before the date of such transfer,
assignment or redemption shall be made to the transferor Partner or the
Tendering Partner, as the case may be, and, in the case of a transfer or
assignment other than a redemption, all distributions of Available Cash
thereafter attributable to such OP Unit shall be made to the transferee Partner.


For purposes of subsections (a) and (b), Partners holding a class or series of
OP Units that are burdened by Special Fees that are not applicable to all OP
Units within such class (such as the distribution and servicing fee described in
the General Partner’s Prospectus, which is not applicable to Class T OP Units or
Class T OP Units corresponding to Class T REIT Shares or Class T2 REIT Shares,
as applicable, purchased through the General Partner’s dividend reinvestment
plan), shall also be deemed to be a separate Partner with respect to each group
of such class or series of OP Units.


2.    Regulatory Allocations. Notwithstanding any provisions of paragraph 1 of
this Exhibit B, the following special allocations shall be made.
(a)    Minimum Gain Chargeback (Nonrecourse Liabilities). Except as otherwise
provided in Section 1.704-2(f) of the Regulations, if there is a net decrease in
Partnership Minimum Gain for any Partnership fiscal year, each Partner shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner’s share of the
net decrease in Partnership Minimum Gain to the extent required by
Section 1.704-2(f) of the Regulations. The items to be so allocated shall be
determined in accordance with Sections 1.704-2(f) and (i) of the Regulations.
This subparagraph 2(a) is intended to comply with the minimum gain chargeback
requirement in said section of the Regulations and shall be interpreted
consistently therewith. Allocations pursuant to this subparagraph 2(a) shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant hereto.
(b)    Partner Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(i)(4) of the Regulations, if there is a net decrease in Partner
Nonrecourse Debt Minimum Gain during any fiscal year, each Partner who has a
share of the Partner Nonrecourse Debt Minimum Gain, determined in accordance
with Section 1.704-2(i)(5) of the Regulations, shall be specially allocated
items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to that Partner’s share of the net decrease
in the Partner Nonrecourse Debt Minimum Gain to the extent and in the manner
required by Section 1.704-2(i) of the Regulations. The items to be so allocated
shall be determined in accordance with Sections 1.704-2(i)(4) and (j)(2) of the
Regulations. This subparagraph 2(b) is intended to comply with the minimum gain
chargeback requirement with respect to Partner Nonrecourse Debt contained in
said section of the Regulations and shall be interpreted


Exhibit B - 1



--------------------------------------------------------------------------------




consistently therewith. Allocations pursuant to this subparagraph 2(b) shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant hereto.
(c)    Qualified Income Offset. If a Partner unexpectedly receives any
adjustments, allocations or distributions described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Regulations, and such Partner has an
Adjusted Capital Account Deficit, items of Partnership income (including gross
income) and gain shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate the Adjusted Capital Account Deficit as quickly
as possible as required by the Regulations. This subparagraph 2(c) is intended
to constitute a “qualified income offset” under Section 1.704-1(b)(2)(ii)(d) of
the Regulations and shall be interpreted consistently therewith.
(d)    Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year or
other applicable period shall be allocated to the Partners in accordance with
their respective Percentage Interests.
(e)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
fiscal year or other applicable period with respect to a Partner Nonrecourse
Debt shall be specially allocated to the Partner that bears the economic risk of
loss for such Partner Nonrecourse Debt (as determined under Sections
1.704-2(b)(4) and 1.704-2(i)(1) of the Regulations).
(f)    Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of any asset of the Partnership pursuant to Section 734(b) of the Code or
Section 743(b) of the Code is required, pursuant to Section 1.704-1(b)(2)(iv)(m)
of the Regulations, to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated among the Partners in a manner consistent with the manner in which
each of their respective Capital Accounts are required to be adjusted pursuant
to such section of the Regulations.
(g)    Gross Income Allocation. If any Partner has an Adjusted Capital Account
Deficit at the end of any fiscal year or other applicable period which is in
excess of the amount such Partner is obligated to restore pursuant to the
penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Regulations, such Partner shall be specially allocated items of Partnership
income (including gross income) and gain in the amount of such excess as quickly
as possible, provided that an allocation pursuant to this subparagraph 2(g)
shall be made if and only to the extent that such Partner would have an Adjusted
Capital Account Deficit in excess of such amount after all other allocations
provided for under this Agreement have been tentatively made as if subparagraph
2(c) and this subparagraph 2(g) were not in this Agreement.
3.    Curative Allocations and Similar Rules. The General Partner is authorized
to offset all Regulatory Allocations either with other Regulatory Allocations or
with special allocations of other items of Partnership income, gain, loss, or
deduction pursuant to this paragraph 3. Therefore, notwithstanding any other
provision of this Exhibit B (other than the Regulatory Allocations and Tax
Allocations), the General Partner shall make such offsetting allocations of
Partnership income, gain, loss or deduction in whatever manner the General
Partner determines appropriate so that, after such offsetting allocations are
made, each Partner’s Capital Account balance is, to the extent possible, equal
to the Capital Account balance such Partner would have had if the Regulatory
Allocations were not part of this Agreement. In addition, in the event the
General Partner determines the allocation provisions of the Agreement and this
Exhibit B result in allocations or Capital Account balances that do not comport
with the economic intent of the parties, the General Partner shall be entitled,
in its sole discretion, to make such adjustments to such provisions as it deems
necessary or appropriate to correct such provisions.
4.    Tax Allocations.
(a)    Items of Income or Loss. Except as is otherwise provided in this Exhibit
B, an allocation of Net Income or Net Loss to a Partner shall be treated as an
allocation to such Partner of the same share of each item of income, gain, loss,
deduction and item of tax-exempt income or Section 705(a)(2)(B) expenditure (or
item treated as such expenditure pursuant to Section 1.704-1(b)(2)(iv)(i) of the
Regulations) (“Tax Items”) that is taken into account in computing Net Income or
Net Loss.
(b)    Section 1245/1250 Recapture. Subject to subparagraph 4(c) below, if any
portion of gain from the sale of Partnership assets is treated as gain which is
ordinary income by virtue of the application of Sections 1245 or 1250 of the
Code (“Affected Gain”), then such Affected Gain shall be allocated among the
Partners in the same


Exhibit B - 2



--------------------------------------------------------------------------------




proportion that the depreciation and amortization deductions giving rise to the
Affected Gain were allocated. This subparagraph 4(b) shall not alter the amount
of Net Income (or items thereof) allocated among the Partners, but merely the
character of such Net Income (or items thereof). For purposes hereof, in order
to determine the proportionate allocations of depreciation and amortization
deductions for each fiscal year or other applicable period, such deductions
shall be deemed allocated on the same basis as Net Income or Net Loss for such
respective period.
(c)    Precontribution Gain, Revaluations. With respect to any Contributed
Property, the Partnership shall use any permissible method contained in the
Regulations promulgated under Section 704(c) of the Code selected by the General
Partner, in its sole discretion, to take into account any variation between the
adjusted basis of such asset and the fair market value of such asset as of the
time of the contribution (“Precontribution Gain”). Each Partner hereby agrees to
report income, gain, loss and deduction on such Partner’s U.S. federal income
tax return in a manner consistent with the method used by the Partnership. If
any asset has a Gross Asset Value which is different from the Partnership’s
adjusted basis for such asset for U.S. federal income tax purposes because the
Partnership has revalued such asset pursuant to Section 1.704-1(b)(2)(iv)(f) of
the Regulations, the allocations of Tax Items shall be made in accordance with
the principles of Section 704(c) of the Code and the Regulations and the methods
of allocation promulgated thereunder. The intent of this subparagraph 4(c) is
that each Partner who contributed to the capital of the Partnership a
Contributed Property will bear, through reduced allocations of depreciation,
increased allocations of gain or other items, the tax detriments associated with
any Precontribution Gain. This subparagraph 4(c) is to be interpreted
consistently with such intent.
(d)    Excess Nonrecourse Liability Safe Harbor. Pursuant to
Section 1.752-3(a)(3) of the Regulations, solely for purposes of determining
each Partner’s proportionate share of the “excess nonrecourse liabilities” of
the Partnership (as defined in Section 1.752-3(a)(3) of the Regulations), the
Partners’ respective interests in Partnership profits shall be determined under
any permissible method reasonably determined by the General Partner.
(e)    References to Regulations. Any reference in this Exhibit B or the
Agreement to a provision of proposed and/or temporary Regulations shall, if such
provision is modified or renumbered, be deemed to refer to the successor
provision as so modified or renumbered, but only to the extent such successor
provision applies to the Partnership under the effective date rules applicable
to such successor provision.)
(f)    Successor Partners. For purposes of this Exhibit B, a transferee of a
Partnership Interest shall be deemed to have been allocated the Net Income or
Net Loss and other items of Partnership income, gain, loss, deduction and credit
allocable to the transferred Partnership Interest that previously have been
allocated to the transferor Partner pursuant to this Agreement.


Exhibit B - 3



--------------------------------------------------------------------------------





EXHIBIT C
NOTICE OF REDEMPTION
The undersigned hereby irrevocably (i) transfers             [Class A][Class I]
[Class T2] [Class T] OP Units in Sila Realty Operating Partnership, LP in
accordance with the terms of the Third Amended and Restated Agreement of Limited
Partnership of Sila Realty Operating Partnership, LP and the rights of
Redemption referred to therein, (ii) surrenders such [Class A] [Class I] [Class
T2] [Class T] OP Units and all right, title and interest therein, and
(iii) directs that the cash (or, if applicable, REIT Shares of the corresponding
Class of OP Units being redeemed) deliverable upon Redemption or exchange be
delivered to the address specified below within ten (10) days of the receipt of
this Notice of Redemption, and if applicable, that such REIT Shares of the
corresponding Class of OP Units being redeemed be registered or placed in the
name(s) and at the address(es) specified below.
 
 
 
Dated:
 
 
 
 
 
 
Name of Partner:



 
 
(Signature of Partner)
 
 
(Street Address)
 
 
(City, State, Zip Code)



Issue REIT Shares of the corresponding Class of OP Units being redeemed to:
Please insert social security or identifying number:
Name:






Exhibit C - 1



--------------------------------------------------------------------------------





EXHIBIT D
FORM OF [CLASS A][CLASS I][CLASS T][CLASS T2] OP UNIT CERTIFICATE
CERTIFICATE FOR OP UNITS OF
SILA REALTY OPERATING PARTNERSHIP, LP
No.
 
UNITS



Sila Realty Trust, Inc., as the General Partner of Sila Realty Operating
Partnership, LP, a Delaware limited partnership (the “Operating Partnership”),
hereby certifies that                      is a Limited Partner of the Operating
Partnership whose Partnership Interests therein, as set forth in the Third
Amended and Restated Agreement of Limited Partnership of the Operating
Partnership dated September 30, 2020, as amended (the “Partnership Agreement”),
under which the Operating Partnership is existing (copies of which are on file
at the Operating Partnership’s principal office at 4890 West Kennedy Blvd.,
Suite 650, Tampa, Florida 33609), represent                      [Class A][Class
I] [Class T2] [Class T] OP Units in the Operating Partnership.
THE UNITS REPRESENTED BY THIS CERTIFICATE OR INSTRUMENT MAY NOT BE TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES
WITH THE PROVISIONS OF THE PARTNERSHIP AGREEMENT, AS IT MAY BE AMENDED FROM TIME
TO TIME (A COPY OF WHICH IS ON FILE WITH THE OPERATING PARTNERSHIP). EXCEPT AS
OTHERWISE PROVIDED IN THE PARTNERSHIP AGREEMENT, THE UNITS EVIDENCED HEREBY HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION, UNLESS THE TRANSFEROR DELIVERS
TO THE GENERAL PARTNER AN OPINION OF COUNSEL SATISFACTORY TO THE GENERAL
PARTNER, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION
MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS. THIS CERTIFICATE EVIDENCES AN INTEREST IN THE
OPERATING PARTNERSHIP AND SHALL BE A SECURITY GOVERNED BY ARTICLE 8 OF THE
UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF DELAWARE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OTHER APPLICABLE JURISDICTION.






Exhibit D - 1



--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE 1 DEFINED TERMS    1
Section 1.1    Definitions.    1
ARTICLE 2 ORGANIZATIONAL MATTERS    13
Section 2.1    Organization.    13
Section 2.2    Name.    13
Section 2.3    Registered Office and Agent; Principal Office.    13
Section 2.4    Power of Attorney.    13
Section 2.5    Term.    14
ARTICLE 3 PURPOSE    14
Section 3.1    Purpose and Business.    14
Section 3.2    Powers.    14
Section 3.3    Partnership only for Purposes Specified.    15
Section 3.4    Representations and Warranties by the Parties.    15
Section 3.5    Certain ERISA Matters.    17
ARTICLE 4 CAPITAL CONTRIBUTIONS    17
Section 4.1    Capital Contributions of the Partners.    17
Section 4.2    Classes of Partnership Units.    17
Section 4.3    Loans by Third Parties.    17
Section 4.4    Additional Funding and Capital Contributions.    17
Section 4.5    Other Contribution Provisions.    19
Section 4.6    No Preemptive Rights.    19
Section 4.7    No Interest; No Return.    19
Section 4.8    Special Fees.    19
ARTICLE 5 DISTRIBUTIONS    20


i



--------------------------------------------------------------------------------




Section 5.1    Distributions.    20
Section 5.2    Qualification as a REIT.    20
Section 5.3    Withholding.    21
Section 5.4    Additional Partnership Interests.    21
Section 5.5    Distributions in Kind.    21
Section 5.6    Distributions upon Liquidation.    21
ARTICLE 6 ALLOCATIONS    21
Section 6.1    Allocations.    21
ARTICLE 7 MANAGEMENT AND OPERATIONS OF BUSINESS    21
Section 7.1    Management.    21
Section 7.2    Certificate of Limited Partnership.    24
Section 7.3    Restrictions on General Partner’s Authority.    25
Section 7.4    Reimbursement of the General Partner.    26
Section 7.5    Outside Activities of the General Partner.    27
Section 7.6    Contracts with Affiliates.    28
Section 7.7    Indemnification.    28
Section 7.8    Liability of the General Partner.    30
Section 7.9    Other Matters Concerning the General Partner.    30
Section 7.10    Title to Partnership Assets.    31
Section 7.11    Reliance by Third Parties.    31
ARTICLE 8 RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS    31
Section 8.1    Limitation of Liability.    31
Section 8.2    Management of Business.    32
Section 8.3    Outside Activities of Limited Partners.    32
Section 8.4    Return of Capital.    32
Section 8.5    Rights of Limited Partners Relating to the Partnership.    32


ii



--------------------------------------------------------------------------------




Section 8.6    Redemption Rights.    33
ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS    35
Section 9.1    Records and Accounting.    35
Section 9.2    Fiscal Year.    35
Section 9.3    Reports.    35
Section 9.4    Nondisclosure of Certain Information.    35
ARTICLE 10 TAX MATTERS    36
Section 10.1    Preparation of Tax Returns.    36
Section 10.2    Tax Elections.    36
Section 10.3    Withholding.    36
ARTICLE 11 TRANSFERS AND WITHDRAWALS    37
Section 11.1    Transfer.    37
Section 11.2    Transfer of the Partnership Interest of the General
Partner.    37
Section 11.3    Limited Partners’ Rights to Transfer.    38
Section 11.4    Substituted Limited Partners.    39
Section 11.5    Assignees.    39
Section 11.6    General Provisions.    40
Section 11.7    Put Right of General Partner.    41
ARTICLE 12 ADMISSION OF PARTNERS    42
Section 12.1    Admission of Successor General Partner.    42
Section 12.2    Admission of Additional Limited Partners.    42
Section 12.3    Amendment of Agreement and Certificate of Limited
Partnership.    42
ARTICLE 13 DISSOLUTION AND LIQUIDATION    42
Section 13.1    Dissolution.    42
Section 13.2    Winding Up.    43
Section 13.3    Capital Contribution Obligation.    44


iii



--------------------------------------------------------------------------------




Section 13.4    Compliance with Timing Requirements of Regulations.    44
Section 13.5    Deemed Distribution and Recontribution.    44
Section 13.6    Rights of Limited Partners.    45
Section 13.7    Notice of Dissolution.    45
Section 13.8    Cancellation of Certificate of Limited Partnership.    45
Section 13.9    Reasonable Time for Winding-Up.    45
Section 13.10    Waiver of Partition.    45
ARTICLE 14 AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS    45
Section 14.1    Amendments.    45
Section 14.2    Action by the Partners.    46
ARTICLE 15 GENERAL PROVISIONS    46
Section 15.1    Addresses and Notice.    46
Section 15.2    Titles and Captions.    46
Section 15.3    Pronouns and Plurals.    47
Section 15.4    Further Action.    47
Section 15.5    Binding Effect.    47
Section 15.6    Creditors.    47
Section 15.7    Waiver.    47
Section 15.8    Counterparts.    47
Section 15.9    Applicable Law.    47
Section 15.10    Invalidity of Provisions.    47
Section 15.11    Entire Agreement.    47
Section 15.12    No Rights as Stockholders.    48


iv

